            Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 1 of 46Filed
                                                                                              D.C. Superior Court
                                                                                              03/03/2021 17:41PM
                                                                                              Clerk of the Court

             IN THE SUPERIOR COURT IN THE DISTRICT OF COLUMBIA

                                           CASE NO: 2021: CA 000088 B
                EMERGENCY FOURTH SUPPLEMENT/AMENDMENT
                       TO EMERGENCY COMPLAINT

                       WHISTLEBLOWER PROTECTION DEMANDED
                                                                                                               1
APPOINTMENT OF S])EC[AL STATE GRAND JURY AN]) ,JURY TRJAL DEMANDED

                  NO CONSENT TO A MAGISTRATE IN ANY CAPACITY
BARBARA STONE
19 WEST FLAGLER STREET #404
MIAMI, FL 3313 0
ROBERTSARHAN 2
19 WEST FLAGLER STREET #404
MIAMI, FL 3313 0
PLAINTIFFS
V.

DONALD TRUMP, INDIVIDUALLY AND IN HIS CAPACITY AS FORMER U.S.
PRESIDENT
MAR A LAGO -1100 S OCEAN BLVD
PALM BEACH, FL 33480
JOE BIDEN, INDIVIDUALLY AND IN HIS CAPACITY IN FORMER PUBLIC SERVANT
POSITIONS AND AS U.S. PRESIDENT
1600 PENNSYLVANIA AVE NW
WASHINGTON, DC 20500
WILLIAM P. BARR, INDIVIDUALLY AND IN HIS CAPACITY AS FORMER U.S.
ATTORNEY GENERAL
U.S. DEPART1\,1ENT OF JUSTICE
950 PENNSYLVANIA A VENUE, NW
\:VASHINGTON, DC 20530-0001
CHRISTOPHER WRAY, INDIVIDUALLY AND IN HIS CAPACITY AS DIRECTOR OF
THE F.B.I.
FBI HEADQUARTERS
935 PENNSYLVANIA A VENUE, NW
WASHINGTON, D.C. 20535-0001


1
 See Article VII.
2
 Plaintiff Sarhan files this Complaint against Defendants DeSantis, Moody, Trump, Eiden, Barr, Wray, Nadler,
Graham, Isicoff and Patronis (the "Sarhan Defendants").

                COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                     1
           Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 2 of 46




JEROLD NADLER, INDIVIDUALLY AND IN HIS CAPACITY AS CHAIRMAN OF THE
HOUSE JUDICIARY COMMITTEE
2110 RAYB URN HOUSE OFFICE BUILDING,
WASHINGTON, DC 20515
LINDSEY GRAHAM, INDIVIDUALLY AND IN HIS CAPACITY AS CHAIRMAN OF THE
SENATE JUDICIARY COMMITTEE
290 RUSSELL BLDG
vVASHINGTON, DC 20510
RONALD DESANTIS, INDIVIDUALLY AND IN HIS CAPACITY AS GOVERNOR OF THE
STATE OF FLORIDA
700 N ADAMS STREET
TALLAHASSEE, FL 32303
ASHLEY MOODY, INDIVIDUALLY AND IN HER CAPACITY AS ATTORNEY
GENERAL OF THE STATE OF FLORIDA
OFFICE OF THE ATTORNEY GENERAL, STATE OF FLORIDA,
PL-01 THE CAPITOL
TALLAHASSEE, FL 32399-1050
JOAN LENARD, INDIVIDUALLY AND IN HER CAPACITY AS A JUDGE IN THE
SOUTHERN DISTRICT COURT OF FLORIDA
400 NORTH MIAMI A VENUE
MIAMI, FL 33128
JONATHAN GOODMAN, INDIVIDUALLY AND IN HIS CAPACITY AS A MAGISTRATE
IN THE SOUTHERN DISTRICT COURT OF FLORIDA
400 NORTH MIAMI A VENUE
MIA1\H, FL 33128
LAUREL ISICOFF, INDIVIDUALLY AND IN HER CAPACITY AS A NON-ARTICLE III
JUDGE IN THE SOUTHERN DISTRICT BANKRUPTCY COURT OF FLORIDA
301 NORTH MIAMI A VENUE
IVHAMI, FLORIDA 33128

JIMMY PATRONIS, INDIVIDUALLY AND IN HIS CAPACITY AS FLORIDA'S CHIEF
FINANCIAL OFFICER
FLORIDA RISK MANAGEMENT FUND
200 EAST GAINES STREET
TALLAHASSEE, FL 32399-0336
DEFENDANTS 3
AND



3
 Defendants Trump, Eiden, Barr, Wray, Nadler and Graham are also referred to Top Government Employee
Defendants.

               COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                 2
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 3 of 46




MALCOLM S. MORRIS, INDIVIDUALLY AND IN HIS CAPICITY AS CHAIRMAN OF
STEWART TITLE GUARANTEE COMP ANY
1360 POST OAK BL VD., SUITE 100
HOUSTON, TX 77056
AND 200 BAY STREET# 2600
TORONTO, ONTARIO, MS J2 J2 4
FREDERICK H. EPPINGER, INDIVIDUALLY AND IN HIS CAPICITY AS C.E.O OF
STEWART TITLE GUARANTEE COMPANY
1360 POST OAK BL VD., SUITE 100
HOUSTON, TX 77056
AND 200 BAY STREET# 2600
TORONTO, ONTARIO, MS J2 J2
CARL LIEBERT INDIVIDUALLY AND IN HIS CAPACITY AS CHAIRMAN OF KELLER
WILLIAMS
1221 S. MOPAC EXPY., STE. 400
AUSTIN, TX 78746
DAN CALDWELL INDIVIDUALLY AND IN HIS CAPACITY AS AN AGENT OF KELLER
WILLIAMS
1745 E RIVER RD #245
TUCSON, AZ 85718
KIMBERLY CLIFTON, INDIVIDUALLY AND IN HER CAPACITY AS A MEMBER OF
TIERRA ANTIGUA REALTY LLC
1650 E RrVER ROAD #202
TUCSON, AZ 85718
MATTHEW CLIFTON, INDIVIDUALLY AND IN HIS CAPACITY AS A MEMBER OF
TIERRA ANTIGUA REALTY LLC
1650 E RI\lER ROAD #202
TUCSON, AZ 85718

DENISE KIEWEL, INDIVIDUALLY AND IN HER CAPACITY AS A AGENT OF TIERRA
ANTIGUA REALTY LLC
9923 E KARST PL
TUCSON, ,I\Z 85748
ADDITIONAL DEFENDANTS I

AND



4
  Stewart Title Guarantee Company is included as an Additional Defendant I and an Additional Defendant II as it is
a party to the racket involving the sale of stolen property described the Supplement to Complaint and this Second
Supplement to Complaint.

                 COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                        3
        Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 4 of 46




BERKSHIRE HATHAWAY, INC. AND WARREN E. BUFFET, INDIVIDUALLY AND IN
HIS CAPACITY AS CHAIRMAN AND C.E.O.; AND CHARLES T. MUNGER,
INDIVIDUALLY AND IN HIS CAPACITY AS VICE CHAIRMAN
BERKSHIRE HATHAWAY, INC.
3555 FARNAM STREET
OMAHA, NE 68131

HOMESERVICES OF AMERICA; AND RON PELTIER, INDIVIDUALLY AND IN HIS
CAPACITY AS EXECUTIVE CHAIRMAN; AND GfNO BLEF,ARI, INDIVIDUALLY AND
IN HIS CAPACITY AS C.E.O.
HOMESERVICES OF AMERICA
333 SOUTH 7TH ST., 27TH FLOOR
MINNEAPOLIS, MN 55402
RENEE GONZALES, INDIVIDUALLY AND IN HER CAPACITY AS C.E.O.
LONG REALTY
900 E. RIVER RD
TUCSON, AZ 85718
LISA HAYS BENZING, INDIVIDUALLY AND IN HER CAPACITY AS AREAL ESTATE
AGENT/EMPLOYEE
LONG REALTY
1890 E. RIVER ROAD
TUCSON, AZ 85718
CADDEN COMMUNITY MANAGEMENT; AND BRETT CADDEN                    ANDERSON,
INDIVIDUALLY AND IN HER CAPACITY AS PRESIDENT AND C.E.O.
CADDEN COMMUNITY MANAGEMENT
1870 W. PRINCE ROAD SUITE 47
TUCSON, AZ 85705
JEFFREYS. FINSTAD
2500 W TOM WATSON DR
TUCSON, AZ 85742
4651 E 12TH ST
CASPER, WY 82609
ADDITIONAL DEFENDANTS II
AND

CHRIS BRUYN, INDIVIDUALLY AND IN HIS CAPACITY AS OWNER
AME MANAGEMENT
4708 WEST CACTUS BLUFF DRIVE
MARANA, AZ 85658
ADDITIONAL DEFENDANT III
AND


          COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                     4
                Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 5 of 46




JOEL TABAS, INDIVIDUALLY AND IN HIS CAPACITY AS A MEMBER OF TABAS
SOLOFF LAW FIRM
25 S.E. 2ND AVENUE, STE248
MIAMI, FL 3 3131
DREW DILLWORTH, AND IN HIS CAPACITY AS A MEMBER OF STEARNS, WEAVER,
MILLER LAW FIRM
150 vV FLAGLER ST
MIMH, FL 33130

STEARNS, WEA VER, MILLER LAW FIRM
150 W FLAGLER ST
MIA1'11, FL 33130

DANA R. QUICK, INDIVIDUALLY AND IN HER CAPACITY AS AN ATTORNEY WITH
BAST AMRON
ONE SOUTHEAST THIRD A VENUE, SUITE 1400
MIAMI, FL 3 3131
BAST AMRON
ONE SOUTHEAST THIRD A VENUE, SUITE 1400
MIAMI, FL 3 3131

JOHN ASHCROFT, INDIVIDUALLY AND IN HIS CAPACITY AS A FORMER UNITED
STATES ATTORNEY GENERAL AND AS A MEMBER OF THE ASHCROFT GROUP
LAW FIRM
222 S CENTRAL A VE.
SAINT LOUIS, MO 63105
MICHAEL E. HOROWITZ, INDIVIDUALLY AND IN HIS CAPACITY AS INSPECTOR
GENERAL U.S. DEPARTMENT OF JUSTICE
U.S. DEPARTMENT OF JUSTICE
OFFICE OF THE INSPECTOR GENERAL
950 PENNSYLVANIA A VENUE NW
WASHINGTON, D.C. 20530-0001
ADDITIONAL DEFENDANTS IV 5




5
    Joel Tabas, Drew Dillworth and Dana R. Quick constitute and are also referred to as the "Isicoff Insider Team."

                    COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                            5
                  Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 6 of 46




This Emergency Fourth Amendment/Supplement to Complaint is filed by Plaintiffs Barbara
Stone ("Barbara" or "Plaintiff Stone") and Dr. Robert Sarhan ("Robert" or "Plaintiff Sarhan")
this 3rd day of March, 2021.
This Emergency Fourth Amendment/Supplement is filed to:
1. Add the Isicoff Insider Team and other integral affiliates as Defendants IV;
2. Document and make a record of the prima facie illegal and racketeering activities of Isicoff
      and the Isicoff Insider Team and document this is a pattern and practice as shown by:
      a. the criminal acts and retaliation by Isicoff against both Barbara and Robert;
     b. the filing of another criminal complaint against her in Exhibit B;
      c. the filing of another criminal complaint against her by attorney Jeffrey Norkin that is of
            record with Defendants Nadler and Graham and available for submission;
      d. Isicoff s retaliation against a prominent out of state attorney who exposed her corruption
            as described in Paragraph C-11. Others have contacted Plaintiffs in fear of retaliation.
3. Report blackmail and retaliation by Isicoff for filing this lawsuit;
4. Document and summarize the origin of the Embezzlement Extortion Racket.
5. Document the prima facie inextricably intertwined criminal activities and racketeering by the
     Exortion/Embezzlement Racket and the Murder for Profit U.S. Sponsored Guardian Racket.
6. Express the concerns of Barbara and Robert regarding the delay in protecting them from
      prima facie danger and placing them in dire harm.

    NOTICE OF MASSIVE RECUSAL OF "GUARDIAN JUDGES"
                                      REPORTED ON MARCH 3, 2021 6

6
  https :/'/}}!fn t:~d ia. con·:/n t:~v\,.~~-- t-.1nd-}JO !itic~~/n1 t~Q (:tn·- f ox/;~~O~~ ·! /03./0~~'../~1-i .. rn lssou r:·-iudq t:~s .. recu st:~--
th ~~n1 s,::'!\lt~~; -fro ~T1 .. lt:t\:vsu jt-E~J !t:~q j nq .. fa rn i!y-·cc:u rt-q u ~:uTJ iEin -·a.nd·JJsycl·1 o!oq !st~; -o rch t::~; trEtted·-~T1 on~~\/-
rn ~J~,i no--schf:.~nl f:.~·- n i ~42BB:30



 In St. Louis County, l\fo., Evita Tolu has fikd a lavvsmt against family court guardian ad !item (GAU
Elaine Pudlowski, psychologist James ReicL and clinical social worker Jennifor Wehbe VanLuveiL
alleging lhat the trio conspired to use her custody dispute as an opportunity to get rich while sentencing
her children to life with an abuser. llx, lawsuit alleges a scheme perpetrated by a group of professionals
lO drain parents involved in custody battles. At the end of the court process, parents arc broke and kids are
traumatized ·while GALs, court-appointed psychologists, and therapists are enriched ToJu says the
scheme kept her in comt for three years, drained her bank accounL and alienated her children from her.
The suit alleges that this pattern is a regular family court occurrence when Pudlowski is involved.


                        COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                                              6
               Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 7 of 46




          I. THE ILLEGAL VOID RAPE OF RIGHTS DECREE BY JOAN LENARD,
             JONATHAN GOODMAN AND COLLUSIVE ORDERS BY LAUREL ISICOFF
                   TO BLACKMAIL BARBARA FROM REPORTING CRIMES

7. To silence and blackmail Barbara from reporting and seeking remedy from the
      Embezzlement Extortion Racket and the Murder for Profit U.S. Sponsored Guardian Racket,
      Extrajudicial Public Servant Joan Lenard in collusion with non Article III magistrate
      Jonathan Goodman has raped and stripped Barbara of her human rights in an illegal void
      decree that violates a string of criminal laws (the "Rape of Rights Blackmail Decree").
8. The blackmail, extortion and              threatening language in Lenard's Rape of Rights Decree
      includes the following:
          "This Injunction extends to the filing of any new action, complaint, claim for relief, suit,
          controversy, cause of action, grievance, writ, petition, accusation, charge or any similar
          instrument against Lustig, his family, his clients, his attorneys, or anyone else associated
          with him in any court, forum, tribunal, self-regulatory organization or agency (including
          law enforcement) whether judicial, quasi-judicial, federal, state or local including Bar
          disciplinary and/or grievance committees without first obtaining leave of this court."
9. The staggering crimes perpetrated by Rape of Rights Blackmail Decree include but are not
      limited to:
                        7
       a. Blackmail;
                                                                                        8
       b. Intimidation and interference with federally protected activities;

7
    18 U.S. Code§ 873 - Blackmail
   Whoever, under a threat of informing, or as a consideration for not informing, against any violation of any law of
the United States, demands or receives any money or other valuable thing, shall be fined under this title or
imprisoned not more than one year, or both
8
    18 U.S. C. § 245.Federally protected activities
 (b)Whoever, whether or not acting under color of law, by force or threat of force willfully injures, intimidates or
interferes with, or attempts to injure, intimidate or interfere with-
(1 )any person because he is or has been, or in order to intimidate such person or any other person or any class of
persons from-
 (B) participating in or enjoying any benefit, service, privilege, program, facility, or activity provided or
administered by the United States;
 (E) participating in or enjoying the benefits of any program or activity receiving Federal financial assistance;
 (4)any person because he is or has been, or in order to intimidate such person or any other person or any class of
persons from-
(A) participating, without discrimination on account of race, color, religion or national origin, in any of the benefits
or activities described in subparagraphs (l)(A) through (l)(E) or subparagraphs (2)(A) through (2)(F); or
(B) affording another person or class of persons opportunity or protection to so participate;
(5) any citizen because he is or has been, or in order to intimidate such citizen or any other citizen from lawfully
aiding or encouraging other persons to participate, without discrimination on account of race, color, religion or
national origin, in any of the benefits or activities described in subparagraphs (l)(A) through (l)(E) or

                    COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                           7
                 Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 8 of 46




        c. Threats and extortion;
                                     9
        d. witness tampering;
                                          10
        e. obstruction of justice;
                                               11
        f. conspiracy against rights;
        g. deprivation of rights under color of law; 12
                            13
        h. racketeering          and conspiracy in racketeering; 14
                                          15
        1.   honest services fraud;
                                     16
       j. scheme to defraud;
                                                                       17
        k. conspiracy and accomplice to a scheme to defraud;



subparagraphs (2)(A) through (2)(F), or participating lawfully in speech or peaceful assembly opposing any denial
of the opportunity to so participate-
shall be fined under this titk or imprisoned not more than one year, or both
9
 18 U.S. Code§ 1512 - Tampering with a witness, victim, or ...
https://www.law.comell.edu/uscode/text/18/1512
10
   18 U.S. Code Chapter 73 - OBSTRUCTION OF JUSTICE I U.S ...
https://www.law.comell.edu/uscode/text/18/part-1/chapter-73
11
   18 U.S. Code§ 241 - Conspiracy against rights I U.S. Code ...
https://www.law.comell.edu/uscode/text/18/241
Based on title 18, U.S.C., 1940 ed., § 51 (Mar. 4, 1909, ch. 321, § 19, 35 Stat. 1092). Clause making conspirator
ineligible to hold office was omitted as incongruous because it attaches ineligibility to hold office to a person who
may be a private citizen and who was convicted of conspiracy to violate a specific statute.
12
     8 U.S.C. 241 and 242
13
     18 u.s.c. 1961-64
14
   18 U.S. Code§ 371 - Conspiracy to commit offense or to ...
https://www.law.comell.edu/uscode/text/18/371
18 U.S. Code § 371 - Conspiracy to commit offense or to defraud United States. If two or more persons conspire
either to commit any offense against the United States, or to defraud the United States, or any agency thereof in any
manner or for any purpose, and one or more of such persons do any act to effect the object of the conspiracy, each
shall be fined under this title or
15
   18 U.S. Code§ 1346 - Definition of "scheme or artifice to ...
https://www.law.comell.edu/uscode/text/18/1346
18 U.S. Code § 1346. Definition of "scheme or artifice to defraud". For the purposes of this chapter, the term "
scheme or artifice to defraud " includes a scheme or artifice to deprive another of the intangible right of honest
services. (Added Pub. L. 100-690, title VII, § 7603 (a), Nov. 18, 1988, 102 Stat. 4508 .)
16
   18 U.S. Code§ 1341 - Frauds and swindles I U.S. Code I US ...
https://www.law.comell.edu/uscode/text/18/1341
18 U.S. Code § 1341 - Frauds and swindles. Whoever, having devised or intending to devise any scheme or artifice
to defraud, or for obtaining money or property by means of false or fraudulent pretenses, representations, or
promises, or to sell, dispose of, loan, exchange, alter, give away, distribute, supply, or furnish or procure for
unlawful use any counterfeit or spurious coin, obligation, security, or other article, ...
17
   18 U.S. Code§ 1341 - Frauds and swindles I U.S. Code I US ...
https://www.law.comell.edu/uscode/text/18/1341

                    COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                           8
                Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 9 of 46



                                             18
        1. ongoing criminal enterprise
        m.Hobbs Act violations; 19
        n. falsifying court records; 20
        o. retaliation; 21 and

18 U.S. Code § 1341 - Frauds and swindles. Whoever, having devised or intending to devise any scheme or artifice
to defraud, or for obtaining money or property by means of false or fraudulent pretenses, representations, or
promises, or to sell, dispose of, loan, exchange, alter, give away, distribute, supply, or furnish or procure for
unlawful use any counterfeit or spurious coin, obligation, security, or other article, ...
18
     21 U.S. Code§ 848 - Continuing criminal enterprise
(a)PENALTIES; FORFEITURES
Any person who engages in a continuing criminal enterprise shall be sentenced to a term of imprisonment which
may not be less than 20 years and which may be up to life imprisonment, to a fine not to exceed the greater of that
authorized in accordance with the provisions of title 18 or $2,000,000 if the defendant is an individual or $5,000,000
if the defendant is other than an individual, and to the forfeiture prescribed in section 853 of this title; except that if
any person engages in such activity after one or more prior convictions of him under this section have become final,
he shall be sentenced to a term of imprisonment which may not be less than 30 years and which may be up to life
imprisonment, to a fine not to exceed the greater of twice the amount authorized in accordance with the provisions
of title 18 or $4,000,000 if the defendant is an individual or $10,000,000 if the defendant is other than an individual,
and to the forfeiture prescribed in section 853 of this title.
(b)LIFE IMPRISONMENT FOR ENGAGING IN CONTINUING CRIMINAL ENTERPRISE Any person who engages in a
continuing criminal enterprise shall be imprisoned for life and fined in accordance with subsection (a), if-
(l)such person is the principal administrator, organizer, or leader of the enterprise or is one of several such principal
administrators, organizers, or leaders; and
(2)
(A)the violation referred to in subsection (c)(l) involved at least 300 times the quantity of a substance described in
subsection 84l(b)(l)(B) of this title, or
(B)the enterprise, or any other enterprise in which the defendant was the principal or one of several principal
administrators, organizers, or leaders, received $10 million dollars in gross receipts during any twelve-month period
of its existence for the manufacture, importation, or distribution of a substance described in section 84 l(b)(l)(B)
(c)"CONTINUING CRIMINAL ENTERPRISE" DEFINED For purposes of subsection (a), a person is engaged in a
continuing criminal enterprise if-
(l)he violates any provision of this subchapter or subchapter II the punishment for which is a felony, and
(2)such violation is a part of a continuing series of violations of this subchapter or subchapter 11-
(A)which are undertaken by such person in concert with five or more other persons with respect to whom such
person occupies a position of organizer, a supervisory position, or any other position of management, and
(B)from which such person obtains substantial income or resources.
19
     18 U.S. Code § 1951
20
     18 u.s.c. § 1519
Whoever knowingly alters, destroys. mutilales. conceals. covers up, falsifies, or makes a false emry in any record.
document, or tangible objecl with lhe intent to impede, obstmct, or ini1uence the invesligation or proper
adminislration of any rnalter wilhin lhe jurisdiction of any depmtmem or agency of lhe Uni led Slates or any case
filed under title 11, or in relation to or contemplation of any such matler or case. shall be fined under this title,
imprisoned not more lhan 20 years, or both.
21
  42 U.S. Code§ 12203 - Prohibition against retaliation and ...
https://www.law.comell.edu/uscode/text/42/12203
Prohibition against retaliation and coercion. No person shall discriminate against any individual because such
individual has opposed any act or practice made unlawful by this chapter or because such individual made a
charge, testified, assisted, or participated in any manner in an investigation, proceeding ...

                    COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                            9
              Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 10 of 46



                  ·
       p. H ate cnmes. 22


10. Additional Crimes of color of law magistrate Jonathan Goodman ("Goodman"): Goodman is
      not only a conspirator in the Extortion/Embezzlement Racket and violating the criminal laws
       set forth above, but he is also operating his own separate criminal racket by controlling the
      outcome of lawsuits against the cruise industry in which he has secret, hidden financial
      investments thus acting in criminal violation of 18 U.S.C.§ 208. 23 See Exhibit A- Statement
      of Marla Martin, a victim of the Goodman Cruise Industry Racket.
11. Additional Crimes of Unlawful Public Servant Isicoff ("Isicoff'):
      a. Isicoff is not only a conspirator in the Extortion/Embezzlement Racket and violating
           criminal laws above, but she is also operating her own separate criminal bankruptcy
          racket in collusion with the Isicoff Insider Team including conspiring in a fraudulent
                                 24                                           25
          bankruptcy claim;           stealing and embezzling property             and selling, fencing and dealing
                                26
          in stolen property.         See Article C.
      b. See criminal complaint also filed against Isicoff by another victim. (Exhibit B).
      c. See retaliation by Isicoff against a prominent out of state attorney. Article C-11.


22
     18 U.S.C. § 249 Hate Crimes Act
23
  18 l.LS, Code § 208 - Act§ affecting a J)ersmrnl finaucfal intere!lt
 (a)Except as permitted by subsection (b) hereof, whoever, being an officer or employee of the executive branch of
the United States Govermnent, or of any independent agency of the U. S, a Federal Reserve bank director, officer, or
employee, or an officer or employee of the District of Columbia, including a special Govermnent employee,
participates personally and substantially as a Govermnent officer or employee, through decision, approval,
disapproval, recommendation, the rendering of advice, investigation, or otherwise, in a judicial or other proceeding,
application, request for a ruling or other determination, contract, claim, controversy, charge, accusation, arrest, or
other particular matter in which, to his knowledge, he, his spouse, minor child, general partner, organization in
which he is serving as officer, director, trustee, general partner or employee, or any person or organization with
whom he is negotiating or has any arrangement concerning prospective employment, has a financial interest-
24 18 U.S. Code § 152
Subsection (4) of Section 152 sets out the offense of filing a false bankruptcy claim. A "claim" is a document filed
in a bankruptcy proceeding by a creditor of the debtor. It is sometimes also called a "proof of claim." For the
purposes of this section the nature of the claim is immaterial-- i.e., the claim can be secured or unsecured, liquidated
or unliquidated, disputed or undisputed. A "false" claim is one that is known by the creditor to be factually untrue at
the time the claim is filed. Subsection (4) provides: A person who ... knowingly and fraudulently presents any false
claim for proof against the estate of a debtor, or uses any such claim in any case under title 11, in a personal capacity
or as or through an agent, proxy, or attomey; ... shall be fined ... , imprisoned ... , or both.
18 U.S. Code§ 157
25
     18 U.S. Code CHAPTER 3 I-EMBEZZLEMENT AND THKFT
26
  18 U.S. Code Chapter 113 - STOLEN PROPERTY I U.S. Code ...
https://www.law.comell.edu/uscode/text/18/part-1/chapter- l l 3
18 U.S. Code§ 2315 - Sale or receipt of stolen goods ...
https://www.law.comell.edu/uscode/text/18/2315

                   COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY
           Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 11 of 46




12. These crimes being perpetrated by the extrajudicial government employees described herein,
   including Lenard, Goodman and Isicoff are inextricably intertwined; identical to and
   perpetrated in collusion and conspiracy with the "Masterminds" of the Murder for Profit
    U. S. Sponsored Guardian Racket that MURDERED and human trafficked Barbara's mother
    and pillaged her assets and perpetrated crimes against humanity and atrocities against
    Barbara for reporting and exposing their genocide regime.
13. The same genocide regime and inextricably intertwined extortion racket and retaliation has
    been perpetrated against Robert by the Murder for Profit U.S. Sponsored Guardian Racket
    that MURDERED and human trafficked Robert's mother and pillaged her assets and
    perpetrated crimes against humanity and atrocities against Robert for reporting and exposing
    their genocide regime.
14. Barbara and Robert seek a mandatory public grand jury to whom the identities of these
    Masterminds will be submitted and urgent Whistleblower/Witness Protection.

     II. BACKGROUND AND SUMMARY OF THE EMBEZZLEMENT RACKET
      THAT IS BEING PROTECTED BY THE RAPE OF RIGHTS ORDER ISSUED TO
            BLACKMAIL BARBARA TO SILENCE HER FROM REPORTING
15. The Embezzlement/Extortion Racket originated by the filing of a fabricated, fraudulent lawsuit
    by a Mastermind of the Murder for Profit U.S. Sponsored Guardian Racket (the "Filer") who is
    a felon, having been found guilty of felony crimes by the 3rd DCA, including perjury, fraud,
    repeatedly lying under oath and subverting the courts to achieve his own illegal financial gain
    in the case of Leo's Gulf Liquor, 802 So 2d 337.
16. The 3rd DCA violated their own order stating they would transfer the matter to the State
    Attorney and the Florida Bar and failed to do so, thereby by criminal negligence, placed
    Barbara and the public in grave danger.
17. Had they complied with reporting laws and their own order, the Filer would have been have
    been disbarred and incarcerated.
18. Instead, the Filer was left unleashed on the public and masterminded the murder, human
    trafficking of Barbara's mother, pillaged and looted her assets and embezzlement /extortion of
    Barbara's home and life savings.
19. The Filer thereafter masterminded an embezzlement racket (the "Embezzlement/Extortion
    Racket" described in the Complaint) by:
     a. preparing and sending "forwarded" obscene emails to family members and falsely accusing
       Barbara;


               COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                               11
            Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 12 of 46




    b. enlisting his affiliate to perjure statements that he was a member of a company that did not
         "hire" the Filer because his unidentified "partner" saw these unflattering obscene materials.
20. The Filer stole the assets of Barbara's mother to fund the Embezzlement/Extortion Racket.
21. Barbara filed official records from the Secretary of State documenting the purported company
   that did not "hire" the Filer does not exist and there is no such "member" or unidentified
   "partner" of such non-existent company.
22. Barbara filed direct emails by the daughter of the Filer documenting the emails were prepared
   by his daughter.
23. The obscene emails express the desire of the Filer to be sodomized by men in prison.
24. Samples of the obscene emails include:
   a.     "DADDY with the money I have stolen i develop you to an actress. I tricked helpless
         people under guardianship and stole money from charities."
         "Erica, that ok when Daddy is in prison you can be a waitress abd (sic) give him
         money. Actually Daddy will like taking shower parties in prison so maybe you
         should start buying soap now and baby powder for his swollen a ... when he f ...
         around there!"
   b. perverted referencse to his daughter's anatomy:
      his daughter has an ugly nose, face, and "c_nt" and should "start playing in a circus"; is a
      little "c_nt" and an "ugly c_nt", "eats cat food and takes drugs."

   c. "Daddy doesn't care about human beings.
            He gives a fu**ck about gay Greg. He is happy now!
            Who will be next? Maybe you ..... .
            Did you tell DADDY about your drinking problem?
            Happy hanukkah you poor thing. Sent from hell.
    d. Hi you ugly cu**nt! By the way, when is your big "drunk" fat greek wedding?
25. Acting in collusion with the inextricably intertwined Murder for Profit U.S. Sponsored
   Guardian Racket, Joan Lenard and Jonathan Goodman fabricated and falsified judicial process;
   and perpetrated human rights atrocities against Barbara described in the Complaint and
   Amendments to effectuate the Embezzlement/Extortion Racket.
26. Reference should be made to the Complaint and Amendments for complete details which are
   incorporated and summarized herein:
        a. Joan Lenard prohibited Barbara from receiving court documents in order to conspire with


                COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                  12
            Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 13 of 46




         the Fabricated, Fraudulent Lawsuit Filer and carry out an ex parte farcical Kafkaesque
         court proceeding.
       b. Joan Lenard then illegally "defaulted" Barbara to prevent her from ever appearing in court
         to protect her property, knowing she was not in default as she was precluded from being
         provided court documents.
       c. Jurisdiction-less Jonathan Goodman, carried out an ex parte, farcical, Kafkaesque
         kangaroo event in the guise of a hearing where he found no damages against Barbara
       d. Jonathan Goodman told the Fabricated, Fraudulent Lawsuit Filer to create his own decree
         to award himself damages.
       e. Thereafter, using the decree of the Filer, Joan Lenard issued an ex parte, void illegal
         fraudulent judgment in the WHOPPING sum of ONE MILLION SEVEN HUNDRED
         THOUSAND DOLLARS.
27. When Barbara filed Declaratory Statements exposing the Embezzlement/Extortion Racket,
     Joan Lenard issued the Illegal, Void Rape of Rights Blackmail Decree to retaliate against and
     blackmail Barbara to silence her in order to perpetrate the racket in secret in collusion with the
     Murder for Profit U.S. Sponsored Guardian Racket.
28. Goodman is an imposter magistrate as he is acting under color of law as he uses the U.S. court
     to rig and control the outcome of cases involving the cruise ship industry in which he has an
     illegal financial benefit in criminal violation of 18 USC 208 and in ethical breach.
29. Stone was forced into an involuntary bankruptcy wherein she is being subjected to conspiracy
    and collusion in the Embezzlement/Extortion Racket; an ongoing bankruptcy racket; a cover
    up and protection racket; and atrocities; blackmail, extortion, threats and retaliation.

     III. EXTORTION, RACKETEERING, BLACKMAIL, LOOTING, HUMAN RIGHTS
                ATROCITIES, AND RETALIATION AGAINST BARBARA BY
                LAUREL ISICOFF AND THE ISICOFF INSIDER TEAM; AND
                     CLAIMS AGAINST THE ISICOFF INSIDER TEAM
30. The allegations set forth in Paragraphs 1 - 29 are incorporated herein.
           A. SUMMARY OF RICO ENTERPRISE BY ISICOFF IN CONSPIRACY
                                   WITH THE ISICOFF INSIDER TEAM
                                                                  27
31. Isicoff has stolen Barbara's assets, home and property             in conspiracy and collusion with the
     Isicoff Insider Team.

27
  The stolen property includes a bank account with Barbara's life savings of over $175,000, her home located at
8021 N. Casas Way, Tucson, AZ 85742 legally described as Casas Del Oro Norte Townhouses Unit No 3, Per CCR

                 COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                      13
              Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 14 of 46



                                                       28                                29
32. Isicoff is selling, dealing in and fencing              Barbara's stolen property         by illegal void "theft
       decrees" purporting to be orders in conspiracy with a fabricated, perjured bankruptcy claim
       by the Filer that Isicoff knows is fraudulent in violation of 18 U.S. Code§ §152 and 157.
33. The Isicofflnsider Team has stolen Barbara's identity to sell and fence her stolen property. 30
34. All parties and Defendants are on notice that the property is stolen by affidavits filed by
       Barbara in the public records.
35. Barbara has filed Affidavits of Fraud, liens and attorney fee liens that are on public record
    attesting to these crimes.
36. Isicoff is a conspirator in a false, fabricated, perjured bankruptcy claim 31 and
       Embezzlement/Extortion Racket.
37. Just as perpetrated by Lenard by the Rape of Rights Blackmail Decree, Isicoff is blackmailing,
    intimidating, terrifying and threatening Barbara to silence Barbara from reporting these crimes
    to law enforcement and other officials.



3376-369, AKA Ptn Casas Del Oro Norte Lot 1, Map/Plat: 19/39, Parcel XXX-XX-XXXX; and investment properties
located 8641 N. Arnold Palmer Drive, Tucson, Arizona 85742, legally described at Tucson National Townhomes
West 60-74, Platt Book 34/77; and 8664 North Bobby Jones Drive, Tucson, Arizona 85742 legally described as Lot
69, of Fairway Heights, At Tucson National, according to the plat of record in the Office of the County Recorder of
Pima County, Arizona, in Book 40 of Maps, Page 92 and by Declaration of Scrivener's Error recorded in Docket
8036 at Page 307 4 and in Docket 8101 at Page 609 wherein she is beneficial owner and title owner.
28
   9-61.400 - Fendng-----Prnsecution Policy
Unless there exists a special need, piiority should be given to the prosecution of fences as opposed to the
prosecution of thieves. For purposes of this subchapter, "fences" are defined as those who are alleged to have
assisted in finding or dealing with more than one buyer for stolen property. Highest priority should be given to the
prosecution of fences who operate legitimate businesses and sell stolen property to the public.
29
  18 U.S. Code§ 2315 - Sale or receipt of stolen goods, securities, moneys, or fraudulent State tax stamps
   Whoever receives, possesses, conceals, stores, barters, sells, or disposes of any goods, wares, or merchandise,
securities, or money of the value of $5,000 or more, or pledges or accepts as security for a loan any goods, wares, or
merchandise, or securities, of the value of $500 or more, which have crossed a State or United States boundary after
being stolen, unlawfully converted, or taken, knowing the same to have been stolen, unlawfully converted, or taken;
   Shall be fined under this title or imprisoned not more than ten years, or both.
30
     18 U.S. Code§ 1028A - Aggravated identity theft
 (a)OFFENSES.-
(l)IN GENERAL.-
Whoever, during and in relation to any felony violation enumerated in subsection (c), knowingly transfers,
possesses, or uses, without lawful authority, a means of identification of another person shall, in addition to the
punishment provided for such felony, be sentenced to a term of imprisonment of 2 years.
(2)TERR0RISM OFFENSE.-
Whoever, during and in relation to any felony violation enumerated in section 2332b(g)(5)(B), knowingly transfers,
possesses, or uses, without lawful authority, a means of identification of another person or a false identification
document shall, in addition to the punishment provided for such felony, be sentenced to a term of imprisonment of 5
years.
31
     18 U.S. Code§ 152

                   COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                            14
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 15 of 46




38. Isicoff issued an illegal decree on February 18, 2021 to blackmail 32 and extort Barbara to
    appear March 11, 2021 (the "Isicoff Blackmail Decree") in her jurisdiction-less, color of law
    court at a sham, rigged, meaningless "event" in the guise of a hearing so Isicoff can threaten
    her with illegal sanctions to prevent her from reporting crimes and suing Isicoff.
39. In the Isicoff Blackmail Decree she threatening Barbara that she must file pleading in a non-
     court, with the Isicoff Insider Team, thereby designating imposter government court
     employees and imposter poster workers in violation of 18 U.S.C. 912.
40. Isicoff seeks to extort Barbara's silence to her racketeering enterprise by threatening Barbara
     to prevent Barbara from suing her and seeking remedy.
41. Barbara is reporting crimes herein.
42. Isicoff s acts to prohibit Barbara from reporting crimes constitute black letter BLACKMAIL,
    33       .
       extort10n an d t h reats 34 reta11at10n,
                                        . .     3s  .
                                                   witness       .
                                                           tampenng 36               . of.Justice.
                                                                       an d ob struct10n      . 37


32
  18 U.S. Code§ 873 - Blackmail
   Whoever, under a threat of informing, or as a consideration for not informing, against any violation of any law of
the United States, demands or receives any money or other valuable thing, shall be fined under this title or
imprisoned not more than one year, or both.
33
  18 U.S. Code§ 873 - Blackmail
   Whoever, under a threat of informing, or as a consideration for not informing, against any violation of any law of
the United States, demands or receives any money or other valuable thing, shall be fined under this title or
imprisoned not more than one year, or both.
34
   18 U.S. Code Chapter 41 - EXTORTION AND THREATS I U.S ...
https://www.law.cornell.edu/uscode/text/18/part-1/chapter-4 l
35
   18 U.S. Code§ 1513.Retaliating against a witness, victim, or an informant
 (b)Whoever knowingly engages in any conduct and thereby causes bodily injury to another person or damages the
tangible property of another person, or threatens to do so, with intent to retaliate against any person for-
(l)the attendance of a witness or party at an official proceeding, or any testimony given or any record, document, or
other object produced by a witness in an official proceeding;
or attempts to do so, shall be fined under this title or imprisoned not more than 20 years, or both.
 (e)Whoever knowingly, with the intent to retaliate, takes any action harmful to any person, including interference
with the lawful employment or livelihood of any perso!!, for providing to a law enforcement officer any truthful
information relating to the commission or possible commission of any Federal offense, shall be fined under this title
or imprisoned not more than 10 years, or both.
36
   18 U.S. Code§ 1512 - Tampering with a witness, victim, or ...
https://www.law.cornell.edu/uscode/text/18/1512
A victim or witness who, as a direct result of a crime or of cooperation with law enforcement agencies or attorneys
for the Government, is subjected to serious financial strain, should be assisted by such agencies and attorneys ...
 1729. Protection Of Government Processes -- Tampering With ...
https://www.justice.gov/archives/j m/criminal-resource-manual-1729-protection...
Section 1512 of Title 18 constitutes a broad prohibition against tampering with a witness, victim or informant. It
proscribes conduct intended to illegitimately affect the presentation of evidence in Federal proceedings or the
communication of information to Federal law enforcement officers.
37
  [USC02] 18 USC Ch. 73: OBSTRUCTION OF JUSTICE
uscode.house.gov/view.xhtml?path=/prelim@title18/...

                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                         15
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 16 of 46




43. Other illegal acts of Isicoff are set forth in Paragraph C.

                                       B. THE ISICOFF INSIDER TEAM
44. Isicoff has assembled a secretive, core group of lowlife, fraudster attorneys and trustees (the
     "Isicoff Insider Team") she sources and has assembled from her illegal extrajudicial activities
     in violation of judicial canon 4 38 and ABA rules.           39


45. The illegal extrajudicial RICO affiliations and associations constitute a string of criminal and
     civil conflicts of interest.
46. The Isicoff Insider Team has incestuous, undisclosed, secretive ties to Laurel Isicoff.
47. The Isicoff Insider Team appeared mysteriously in Barbara's matter at illegal ex parte
    proceedings of which Barbara had no notice.
48. The Isicoff Insider Team was assembled by Isicoff's extrajudicial activities and civil and
    criminal conflicts of interest including but not limited to:
    a. Unlawfully, in violation of judicial ethics, Isicoff acted as an officer of the Bankruptcy Bar
        Association.
    b. The officers include the law firm of Stearns Weaver whose attorneys are standing members
        oflsicoff's Insider Team. (See B-3)
    c. Stearns Weaver is on the Isicoff Extortion Team in Barbara's matter, as attorney for the
        trustee, Joel Tabas. (See B-2).
    d. Unlawfully, in violation of judicial ethics Isicoff has been a member of the Pro Bono
        Association of the Florida Bar.
    e. The members include the law firm Bast Amron whose attorneys are core insider members
        of the Isicoff Extortion Team. (See B-1)

Whoever, with the intent of interfering with, obstructing, or impeding the administration of justice, or with the intent
of influencing any judge, juror, witness, or court officer, in the discharge of his duty, pickets or parades in or near a
building housing a court of the United States, or in or near a building or residence occupied or used ...
38
  Judicial Canon 4:
(B) Civic and Charitable Activities. A judge may participate in and serve as an officer, director, trustee, or nonlegal
advisor of a nonprofit civic, charitable, educational, religious, or social organization, subject to the following
limitations:
(1) A judge should not serve if it is likely that the organization will either be engaged in proceedings that
would ordinarily come before the judge or be regularly engaged in adversary proceedings in any court.
39
  ABA Rule 3.1: Extrajudicial Activities in General
A judge may engage in extrajudicial activities, except as prohibited by law* or this Code. However, when engaging
in extrajudicial activities, a judge shall not:
(A) participate in activities that will interfere with the proper performance of the judge's judicial duties;
(B) participate in activities that will lead to frequent disqualification of the judge;
(C) participate in activities that would appear to a reasonable person to undermine the judge's independence,*
integrity,* or impartiality;*
(D) engage in conduct that would appear to a reasonable person to be coercive; or
\




                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                           16
               Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 17 of 46




       f.   The illegal extrajudicial RICO associations are engaged in bribes; fabricated, fraudulent
            bankruptcy fees and the use of the court for other illegal financial benefits and gain.
49.    The Isicoff Insider Team is an entrenched and impenetrable arm of the racket.
50.    The Isicoff Insider Team are criminally violating mail tampering, fraud and theft laws in
       conspiracy with Isicoff (See Paragraph C).
51.    The Isicoff Insider Team orchestrates pre-planned ex parte farcical decrees that they ex parte
       file with Isicoff without the knowledge of Barbara;
52.    Then Isicoff and the Isicoff Insider Team hold scam, meaningless, rigged, no evidence,
       kangaroo events in the guise of a hearing to pretend a court proceeding is taking place when
       the sole purpose of these events is to sign the ex parte illegal void decrees presented to her by
       the Isicoff Insider Team.
53.    See Paragraph C for further illegal activities of the Isicoff Insider Team.

                                              B-1 DANA R. QUICK
54. Dana Quick, an attorney at Bast Amron was also a prior law clerk for Isicoff.
55. Quick is the attorney for the fraudulent filer of the fabricated, perjured lawsuit against Barbara
    who is a member of the Murder for Profit U.S. Sponsored Guardian Racket.
56. Quick is a member of the Isicoff Insider Team.
57. In addition to her illegal acts as a member of the Isicoff Insider Team, Quick is violating bar
    association rules 40 mandating her disbarment as she has discovered her client's acts are
    criminal and fraudulent and is mandated to withdraw from representation.

                                                 B-2 JOEL TABAS
58. Joel Tabas, the illegally designated "trustee" who mysteriously appeared in Barbara's matter.
59. Tabas and Isicoff are joined at the hip, working together as a tight impenetrable team.
    Reference should be made to their vast collusive enterprise. 41


40
     Rule 4-1.16
     Rule 4-1.2(d), a lawyer is prohibited from counseling or assisting a client in conduct that the lawyer knows is
     criminal or fraudulent.
41
   University Of Miami Will Return $83K In Former Booster ... - NPR
https://www.npr.org >sections >thetwo-way >2011/12/30
Dec 30, 2011 - ... Freedman, which represents bankruptcy trustee Joel Tabas.The settlement must be approved by a
bankruptcy court judge, Laurel Isicoff, Feb.
UM players won't have to testify in Nevin Shapiro case - South ...
https://www.bizjournals.com >southflorida >news> 2011/12/30 >um-pla...
Dec 30, 2011 - The settlement has to be approved by Judge Laurellsicoff, but the ... the law firm of bankruptcy
case trustee Joel Tabas was contemplating filing ...
Florida Southern Bankruptcy Court Case 1: 18-bk-17608 ...
https://www.inforuptcy.com >filings> flsbke_733603-l-18-bk-17608-wind ...

                    COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                          17
               Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 18 of 46




60. Isicoff and Tapas criminally violate the payment provisions of the bankruptcy code.
61. It was reported Isicoff signed off on a bankruptcy settlement WHERE TABAS RECEIVED
       $13.5 MILLION FROM THE SETTLEMENT. 42
62. This flagrantly violates 11 USC § 326 43 that limits the compensation paid to a trustee.



Jun 26, 2018 - Assigned to: Laurel M Isicoff Chapter 11. Voluntary Asset ... c/o Joel Tabas, trustee (Brenda
Nestor) 25 SE 2nd Avenue Suite 248. Miami, FL ...
BofA pays to settle in Shapiro Ponzi scheme I Meland Russin ...
https://melandrussin.com >2012/08/17 >bofa-pays-to-settle-in-shapiro-po ...
Aug 17, 2012 - U.S. Bankruptcy Judge Laurel M. Isicoff in Miami approved the ... was arranged by Miami
attorney Joel Tabas of Tabas, Freedman, Solo ff, Miller ...
Florida Southern Bankruptcy Court Case l:18-bk-13717 - Idea ...
https://app.courtdrive.com >filings> jlsbke_729572-1-18-bk-l 37l 7-idea-.. .
Mar 29, 2018 -Assigned to: Laurel MlsicoffChapter 7. Voluntary Asset ... Trustee JoelL Tabas
Tabas v. Peebles, l:18-cv-20134 - CourtListener.com
https://www.courtlistener.com >docket> tabas-v-peebles
Jan 11, 2018 - Bankruptcy Transmittal of 1 Bankruptcy Appeal filed by Joel L Tabas ... Laurel M. Isicojf, 1-49
pages, Court Reporter: Ouellette and Mauldin.
ACBJ- 3450 Freedman FINAL.indd - Tabas Soloff
www.tabassoloff.com >uploads >files > ACBJ 3450 Freedman FINAL
U.S. Bankruptcy Judge Laurel M. IsicojJRanch Hotel & Spa Miami Beach, nev securities fraud and one count of
money ... ney Joel Tabas of Tabas, settlement.
$5 million recouped for Nevin Shapiro's victims - Tabas Soloff
www.tabassoloff.com >uploads> files
Sep 10, 2013 - U.S. Bankruptcy Judge LaurelM. Isicojfis expected to approve ... Since Miami attorney Joel
Tabas became the trustee for Shapiro's bankrupt ...
Tabas v. Peebles (l:18-cv-20134), Florida Southern District ...
https://www.pacermonitor.com >public> case> Tabas_v_Peebles
Jan 11, 2018 - STIPULATION of Dismissal With Prejudice (Joint) by JoelL Tabas ... LaurelM. Isicojf, 1-49
pages, Court Reporter: Ouellette and Mauldin.
Tabas v. Lehman (In re Capitol Invs., Inc.) - Casetext
https://casetext.com > ... >June> Tabas v. Lehman (In re Capitol Invs., Inc.)
LAUREL M. ISICOFF, Bankruptcy Judge. This matter came before me on April 5, 2012 upon the Motion to
Dismiss All Claims Asserted by Joel L. Tabas, Trustee, ...
42
     http://tabassoloff.com/uploads/files/tabas dailybizreview.pdf
43
     U.S. Code§ 326.Limitation on compensation of trustee:
(a) In a case under chapter 7 or 11, other than a case under subchapter V of chapter 11, the court may allow
 reasonable compensation under section 330 of this title of the trustee for the trustee's services, payable after the
 trustee renders such services, not to exceed 25 percent on the first $5,000 or less, 10 percent on any amount in
 excess of $5,000 but not in excess of $50,000, 5 percent on any amount in excess of $50,000 but not in excess of
 $1,000,000, and reasonable compensation not to exceed 3 percent of such moneys in excess of $1,000,000, upon all
 moneys disbursed or turned over in the case by the trustee to parties in interest, excluding
 the debtor, but including holders of secured claims.
  (c) If more than one person serves as trustee in the case, the aggregate compensation of such persons for such
 service may not exceed the maximum compensation prescribed for a single trustee by subsection (a) or (b) of this
 section, as the case may be.

                    COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                           18
              Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 19 of 46




63. Tabas' obscene, extortive fees has been exposed by the media 44 including the Miami Daily
                                45
      Business who reported
       "When U.S. Bankruptcy Judge Laurel Isicoff in Miami signed off on the settlement
       Oct. 21, the total recovery reached about $41 million, of which the Tabas Freedman
       firm gets to keep about $13.5 million."
64. These illegal payments are all the more suspect as Laurel Isicoff has failed to provide legible
       financial disclosure statements.
65. Tabas is an obsessive litigator who is regularly engaged in adversary proceedings and has been
       sued by or sued others in bankruptcy matters in a WHOPPING FIFTY SEVEN (57) CASES
       filed against and by Joel Tabas, in Federal court alone of which Barbara is aware and the
       likelihood of additional cases of which Barbara is not aware.
66. Thus, Isicoff's association with him through her extrajudicial association violates Judicial
       Canon 4 which prohibits Isicoff from participating in organizations wherein their members
       regularly appear as adversaries in court.
67. Tabas' litigation racket also violates the ethical mandates of the Trustee Program, a corrupt
       arm of the D.O.J. as reported by the prior attorney general, Defendant John Ascroft as he is
       acting in conflict of interest in the duty of a trustee to act independently and comply with
       ethical rules of U.S. Trustee Program.
68. In addition, Tabas is engaged in criminal conflict of interest by being a party to mortgages
       relating to properties in bankruptcy.
                                                                                                                46
69. Tabas is financially derelict and unfit to act as a trustee as he has an IRS lien against him.
70. Tabas is required to report creditor fraud under 18 USC 152. Instead ofreporting the creditor
       fraud by the filer, Tabas is acting in collusion holding secret back door meeting with the filer,
       and orchestrated the embezzlement of Stone's assets by fake secret settlement proposals.

                                          B-3 DREW DILLWORTH
71. Tabas and Drew Dillworth, his attorney are a "packaged team" in Isicoff's color of law court


(d) The court may deny allowance of compensation for services or reimbursement of expenses of the trustee if the
trustee failed to make diligent inquiry into facts that would permit denial of allowance under section 328(c) of this
title or, with knowledge of such facts, employed a professional person under section 327 of this title.
44
   South Florida Lawyers Are Raking In Millions Working in ...
finance.yahoo.com/news/south-florida-lawyers ...
Joel L. Tabas of Tabas Soloff in Miami billed the second highest fees, clocking $7.8 million. Tabas disputes the
numbers, arguing that although the court's fee report attributes certain figures to ...
45
     https://documents.akerman.com/MostEffectiveLawyers2013 .pdf
46
     2007R0298259

                   COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                         19
              Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 20 of 46




       and act in conspiracy and collusion.

                   C. ADDITIONAL ILLEGAL ACTIVITIES OF LAUREL ISICOFF
        C-1: THE COLOR OF LAW ISICOFF BANKRUPTCY COURT IS CONTROLLED
                 AND OPERATED IN COLLUSION THE ISICOFF INSIDER TEAM

72. The IsicoffBlackmail Decree was ex parte prepared by and filed by the Isicoff Insider Team.
73. Isicoff' s illegal void decrees are all secretly and ex parte prepared and filed by Insider Isicoff
       Team without Barbara's knowledge.
74. Then these illegal void decrees are all signed by Isicoff exactly as written by the Isicoff
       Insider Team.
75. The IsicoffBlackmail Decree was ex parte prepared by and filed by the Isicoff Insider Team.
76. Isicoff's illegal void decrees are all secretly and ex parte prepared and filed by Insider Isicoff
       Team without Barbara's knowledge.
77. Then these illegal void decrees are all signed by Isicoff exactly as written by the Isicoff
       Insider Team.
78. The Isicoff Insider Team is a tight impenetrable core of RICO Affiliates assembled by Laurel
                                                                                                 47
       Isicoff by illegal extrajudicial activities in violation of Judicial Canon 4                   that illegally
       controls her bankruptcy proceedings. 48

      C- 2: CRIMINAL RETALIATION BY ISICOFF FOR FILING THIS LAWSUIT
79. Subsequent to the filing of the lawsuit against Laurel Isicoff by Plaintiffs, she has waged a
      war of retaliation against Barbara; perpetrated human rights atrocities and engaged in an
       ongoing criminal enterprise by acts including but not limited to:
47
   4. (B) Civic and Charitable Activities. A judge may participate in and serve as an officer, director, trustee, or
nonlegal advisor of a nonprofit civic, charitable, educational, religious, or social organization, subject to the
following limitations:
(1) A judge should not serve if it is likely that the organization will either be engaged in proceedings that
would ordinarily come before the judge or be regularly engaged in adversary proceedings in any court.
48
     https://www.npr.org > sections> thetwo-way > 2011/12/30
Dec 30, 2011 - Judge Laurel Isicojf, ... bankruptcy trustee Joel Tabas
Florida Southern Bankruptcy Court Case 1:18-bk-17608 ...
Jun 26, 2018 - Assigned to: Laurel M Isicoff ... Joel Tabas, trustee ...
Aug 17, 2012 - Bankruptcy Judge Laurel M. Jsicoff ... attorney Joel Tabas
Florida Southern Bankruptcy Court Case l:18-bk-13717 -
Mar 29, 2018 -Assigned to: Laurel Mlsicoff Trustee JoelL Tabas
Jan 11, 2018 - Bankruptcy Transmittal by Joel L Tabas ... Laurel M. Isicojf,
Bankruptcy Judge Laurel M. Isicoff attorney Joel Tabas
Sep 10, 2013 - Bankruptcy Judge Laurel M. Isicoff Joel Tabas trustee
LAUREL M. ISICOFF, Bankruptcy Judge. Joel L. Tabas, Trustee, ...


                   COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                         20
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 21 of 46




     a. Issuing the illegal, void, fraudulent Isicoff Blackmail decree in the guise of an order;
     b. Issuing other illegal void fraudulent decrees in the guise of orders to steal and embezzle
         Barbara's property and fraudulently convey it to the Isicoff Insider Team.
     c. Issuing illegal void fraudulent decrees to fraudulently fence, sell and convey the property
         she has stolen from Barbara to third parties.
     d. Issuing illegal void fraudulent decrees in a bribery payment of $25,000 to Janet Pipes
         from assets she stole from Barbara constitutes bribery, fencing, embezzlement, larceny
         and conspiracy in a scheme to defraud Barbara and the government.
     e. Isicoff issued this illegal void fraudulent decree immediately after she was notified of
        forgery, embezzlement and theft of Barbara's assets by Janet Pipes. A copy of the forged
        checks and the theft of Barbara's property by Janet Pipes where she paid herself and her
        spouse Jerry Pipes money that she stole from Barbara was filed with this court.

                                 C-3 MAIL TAMPERING; FRAUD AND THEFT
80. In the Isicoff Blackmail Decree, Isicoff illegally decreed Barbara cannot file or receive
     official court records.
81. Instead, she illegally decreed these records must be transmitted by the Isicoff Insider Team.
82. The interference with the delivery of Barbara's mail is a federal crime of mail theft,
                                    49
     tampering and mail fraud.



49
   18 U.S. Code§ 1703 - Delay or destruction of mail or ...
https://www.law.comell.edu/uscode/text/18/1703
Amendments. 1994-Pub. L. 103-322 substituted "fined under this title" for "fined not more than $500" in subsec.
(a) and "fined under this title" for "fined not more than $100" in last par. 1970-Subsec. (a). Pub. L. 91-375, §
6(j)(l6)(A), amended subsec.(a) generally, which prior to amendment read as follows: "Whoever, being a
postmaster or Postal Service employee ...
18 U.S.C. § 1341 and 1343 (Mail, Wire, and Bank Fraud)
 "Whoever, having devised or intending to devise any scheme or artifice to defraud, or for obtaining money or
property by means of false or fraudulent pretenses, representations, or promises, or to sell, dispose of, loan,
exchange, alter, give away, distribute, supply, or furnish or procure for unlawful use any counterfeit or spurious
coin, obligation, security, or other article, or anything represented to be or intimated or held out to be such
counterfeit or spurious article, for the purpose of executing such scheme or artifice or attempting so to do, places in
any post office or authorized depository for mail matter, any matter or thing whatever to be sent or delivered by the
Postal Service, or deposits or causes to be deposited any matter or thing whatever to be sent or delivered by any
private or commercial interstate carrier, or takes or receives therefrom, any such matter or thing, or knowingly
causes to be delivered by mail or such carrier according to the direction thereon, or at the place at which it is
directed to be delivered by the person to whom it is addressed, any such matter or thing, shall be fined under this
title or imprisoned not more than 20 years, or both."
18 U.S.C. Section 1341-Elements of Mail Fraud I JM ...
www.justice.gov/archives/jm/criminal-resource...

                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                          21
               Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 22 of 46



                                                                                                                      50
83. The Isicoff Insider Team are impersonating a postal worker in violation of 18 U.S.C.§ 912
                                                                                                        51
84. Any such documents entered in the official court records constitute false entries
85. Forcing Barbara to violate the law by filing official court documents anywhere other than in
       a court of law constitutes extortion and threats.
                                                                                                                    52
86. The Isicoff Blackmail Decree also violates and illegally extorts Barbara to violate Rule 5.

                     C-4: BY HER OWN ADMISSION, ISICOFF IS ACTING AS A
                                    RICO AFFILIATE AND ASSOCIATE

87. Laurel Isicoff issues parallel illegal void orders in collusion and conspiracy with the Lenard
    Extortion Judgment and Lenard Rights Extortion Decree.
88. In her Blackmail Decree, Isicoff references the illegal void Rape of Rights Decree by her co-
       conspirator, Joan Lenard that also illegally prohibits Barbara from reporting crimes by the



Jan 21, 2020 · United States, 347 U.S. 1, 8 (1954) ("The elements of the offense of mail fraud under... § 1341 are
(1) a scheme to defraud, and (2) the mailing of a letter, etc., for the purpose of executing the scheme."); Laura A
Eilers & Harvey B. Silikovitz, Mail and Wire Fraud, 31 Am. Crim. L. Rev. 703,704 (1994) (cases cited).
49
   https ://www. ussc. gov/sites/default/files/pdf/training/primers/2018 Primer Rl CO .pdf
18 U.S. Code§ 1346 - Definition of "scheme or artifice to ...
www.law.comell.edu/usco de/text/18/1346
MAIL FRAUD AND OTHER FRAUD OFFENSES ... 18 U.S. Code § 1346 .... defraud" includes a scheme or
artifice to deprive another of the intangible right of honest ...
50
  18 U.S. Code§ 912 - Officer or employee of the United ...
https://www.law.comell.edu/uscode/text/18/912
Whoever falsely assumes or pretends to be an officer or employee acting under the authority of the United States or
any department, agency or officer thereof, and acts as such, or in such pretended character demands or obtains any
money, paper, document, or thing of value, shall be fined under this title or imprisoned not more than three years, or
both.
51
   18 U.S. Code§ 1519 - Destruction, alteration, or ...
https://www.law.comell.edu/uscode/text/18/1519
Jul 30, 2002 · 18 U.S. Code§ 1519. Destruction, alteration, or falsification of records in Federal investigations and
bankruptcy. Whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes a false entry in
any record, document, or tangible object with the intent to impede, obstruct, or influence the investigation or proper
administration of any matter within ...
8 U.S. Code§ 1324c - Penalties for document fraud I U.S ...
https ://www.law.comell.edu/uscode/text/8/ 13 24c
to forge, counterfeit, alter, or falsely make any document for the purpose of satisfying a requirement of this chapter
or to obtain a benefit under this chapter, (2) to use, attempt to use, possess, obtain, accept, or receive or to provide
any forged, counterfeit, altered, or falsely made document in order to satisfy any requirement of this ...
52
     Rule 5. Serving and Filing Pleadings and Other Papers
         (2) Nonelectronic Filing. A paper not filed electronically is filed by delivering it:
            (A) to the clerk; or
            (B) to a judge who agrees to accept it for filing, and who must then note the filing date on the paper and
        promptly send it to the clerk.


                    COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                           22
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 23 of 46




     filer of the fraudulent, fabricate lawsuit against Barbara and the cnmes of his unnamed
     "Affiliates" and "Associates."
89. Thus, by her Blackmail Decree attempting to prohibit Barbara from suing her, Isicoff thereby
     identifies herself as a RICO "Affiliate" and "Associate" of the Filer of the fraudulent lawsuit.

            C-5: ISICOFF DOES NOT HA VE AND NEVER HAD JURISDICTION

90. Under U.S. Supreme Court law that Isicoff never had and does not have any
     jurisdiction over this matter of a fraudulent conveyance:
      a. Granfinanciera, S. A. v. Nordberg, 492 U.S. 33, 56 (1989).
         The party therein sought to avoid a fraudulent transfer. The Supreme Court held:
         "Congress lacks the power to strip parties who are contesting matters of private right of
         their constitutional right to a jury trial.
      b. Stern v. Marshall, 564 U.S. 462 (2011). The U.S. Supreme Court held that a bankruptcy
         court, as a non-Article III court lacked constitutional authority under Article III of the
         U.S. Constitution to enter a final judgment on a state law counterclaim that is not
         resolved in the process of ruling on a creditor's proof of claim.
      c. Since bankruptcy courts may not constitutionally hear fraudulent conveyance claims any
         judgment entered by the bankruptcy court on such claims is void. The fact that a
         bankruptcy court does not have the constitutional authority to decide such cases means
         the bankruptcy court lacks subject matter jurisdiction.
91. Moreover, Isicoff never had jurisdiction as she is a non-Article III judicial public servant and
     has no Article III authority to overturn the fraudulent void judgment.
92. The fraudulent conveyance /fabricated judgment is void as a matter of law and must be set
                                                       53
     aside by a court acting with jurisdiction.
93. The "bankruptcy proceeding" is and has always been a sham, illegal and void.

         C-5: EVEN IF ISICOFF HAD JURISDICTION, SHE IS DISQUALIFIED
                                        AS A PARTY TO CRIMES



53
    Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238 (1944), the leading United States Supreme
Court case dealing with fraud. The Court stated: " ..tampering with the administration of justice in the manner
indisputably shown here involves far more than an injury to a single litigant. It is a wrong against the institutions set
up to protect and safeguard the public, institutions in which fraud cannot complacently be tolerated consistently with
the good order of society. Surely it cannot be that preservation of the integrity of the judicial process must always
wait upon the diligence of litigants. The public welfare demands that the agencies of public justice be not so
impotent that they must always be mute and helpless victims of deception and fraud." The Court held that the court
of appeals had "both the duty and the power to vacate its own judgment and to give the district court appropriate
directions" to set aside its judgment entered pursuant to the Third Circuit's previous mandate and to reinstate its
original judgment denying relief to Hartford.


                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                            23
              Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 24 of 46




94. Not only is Unlawful Public Servant Isicoff illegally acting without jurisdiction, but even if
       she had jurisdiction, she is PRIMA FACIE DISQUALIFIED as a matter of law under 28
      U.S.C. 455 on countless grounds including but not limited to:
       a. she is a material witness, i.e. she will be a witness to her own illegal acts;
       b. has a personal knowledge of disputed evidentiary facts concerning the proceeding;
       c. has an interest that could be substantially affected by the outcome;
       d. has failed to provide legible financial statements to show if she has a financial interest;
       e. uses insiders she has illegally assembled by her illegal extrajudicial activities in violation
            of judicial canons that mandate her disqualification;
       f. she makes illegal payments to the Isicoff Insider Team.

         C-6: BRIBES, KICKBACKS AND OTHER ILLEGAL FINANCIAL GAIN
                                           AND BENEFIT
                                                                                                          54
95. Laurel Isicoff issues illegal astronomical fees to the Isicoff Criminal Conspirator Team                   that
                                    55
      violate 11 U.S. Code§ 326          limiting compensation (the "Isicoff Illegal/Suspect Payments").
96. Isicoff has illegally awarded more than $10,000,000 in fees over the limit permitted by law
                                                  56
      as reported in at least one known case.

54
   South Florida Lawyers Are Raking In Millions Working in ...
finance.yahoo.com/news/south-florida-lawyers ...
Joel L. Tabas ofTabas SoloffinMiami billed the second highest fees, clocking $7.8 million.
55
     11 U.S. Code§ 326.Limitation on compensation of trustee
56
  UM players won't have to testify in Nevin Shapiro case - South ... https://www.bizjournals.com > southflorida >
news > 2011/12/30 >um-pla... Dec 30, 2011 - The settlement has to be approved by Judge Laurel Isicoff, but the ...
the law firm of bankruptcy case trustee Joel Tabas was contemplating filing ...
Florida Southern Bankruptcy Court Case l:18-bk-17608 ... https://www.inforuptcy.com >filings> flsbke_733603-l-
18-bk-17608-wind... Jun 26, 2018 - Assigned to: Laurel M Isicoff Chapter 11. Voluntary Asset ... c/o Joel Tabas,
trustee (Brenda Nestor) 25 SE 2nd Avenue Suite 248. Miami, FL ... BofA pays to settle in Shapiro Ponzi scheme I
Aug 17, 2012 - U.S. Bankruptcy Judge Laurel M. Isicoff in Miami approved the ... was arranged by Miami attorney
Joel Tabas ofTabas, Freedman, Soloff, Miller ... Florida Southern Bankruptcy Court Case l:18-bk-13717 - Idea ...
https://app.courtdrive.com >filings> flsbke_729572-l-18-bk-13717-idea-... Mar 29, 2018 - Assigned to: Laurel M
Isicoff Chapter 7. Voluntary Asset ... Trustee Joel L Tabas
Tabas v. Peebles, 1: 18-cv-20134 - CourtListener.com https://www.courtlistener.com > docket >tabas-v-peebles Jan
11, 2018 - Bankruptcy Transmittal of 1 Bankruptcy Appeal filed by Joel L Tabas ... Laurel M. Isicoff, 1-49 pages,
Court Reporter: Ouellette and Mauldin.
ACBJ- 3450_Freedman_FINAL.indd - Tabas Soloff www.tabassoloff.com > uploads > files >
ACBJ_3450_Freedman_FINAL U.S. Bankruptcy Judge Laurel M. Isicoff Ranch Hotel & Spa Miami Beach, nev
securities fraud and one count of money ... ney Joel Tabas of Tabas, settlement.
$5 million recouped for Nevin Shapiro's victims - Tabas Soloff www.tabassoloff.com >uploads >files Sep 10, 2013
- U.S. Bankruptcy Judge Laurel M. Isicoff is expected to approve ... Since Miami attorney Joel Tabas became the
trustee for Shapiro's bankrupt ...


                   COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                       24
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 25 of 46




97. It is reported Laurel Isicoff signed a bankruptcy settlement where an Isicoff Insider Team
    trustee received $13.5 million. 57 By law, he was limited to approximately $1,000,000.
98. This illegal payment by Laurel Isicoff violates 18 U.S.C. § 641; 18 U.S.C. § 645; 18
    U.S.C. § 654; 18 U.S.C. § 872. U.S.C.§ 880; and 18 U.S.C.§ 912.
99. These illegal payments constitute bribes, kickbacks and other illegal financial gain. 58


South Florida Lawyers Are Raking In Millions Working in ... finance.yahoo.com/news/south-florida-
lawyers ... Joel L. Tabas of Tabas Soloff in Miami billed the second highest fees, clocking $7.8 million. Tabas
disputes the numbers, arguing that although the court's fee report attributes certain figures to ...
http ://tabassoloff.com/uploads/files/tabas dailybizreview. pdf
Dec 30, 2011 - ... Freedman, which represents bankruptcy trustee Joel Tabas.The settlement must be approved by a
bankruptcy court judge, Laurel Jsicoff, Feb.
UM players won't have to testify in Nevin Shapiro case - South ...
https://www.bizjournals.com > southflorida >news> 2011/12/30 >um-pla...
Dec 30, 2011 -The settlement has to be approved by Judge Laurel Jsicoff, but the ... the law firm of bankruptcy case
trustee Joel Tabas was contemplating filing ...
Florida Southern Bankruptcy Court Case 1: 18-bk-17608 ...
https://www.inforuptcy.com >filings> flsbke 733603-1-18-bk-17608-wind .. .
Jun 26, 2018 - Assigned to: Laurel M JsicoffChapter 11. Voluntary Asset ... c/o Joel Tabas, trustee (Brenda Nestor)
25 SE 2nd Avenue Suite 248. Miami, FL ...
BofA pays to settle in Shapiro Ponzi scheme I Meland Russin ...
https://melandrussin.com >2012/08/17 >bofa-pays-to-settle-in-shapiro-po ...
Aug 17, 2012 - U.S. Bankruptcy Judge Laurel M. Jsicoffin Miami approved the ... was arranged by Miami
attorney Joel Tabas ofTabas, Freedman, Soloff, Miller ...
Sep 10, 2013 - U.S. Bankruptcy Judge Laurel M. Jsicoffis expected to approve ... Since Miami attorney Joel
Tabas became the trustee for Shapiro's bankrupt ...
Tabas v. Peebles (1: 18-cv-20134 ), Florida Southern District ...
https://www.pacermonitor.com >public> case> Tabas v Peebles
Jan 11, 2018 - STIPULATION of Dismissal With Prejudice (Joint) by Joel L Tabas ... Laurel M. Jsicoff, 1-49 pages,
Court Reporter: Ouellette and Mauldin.
ACBJ- 3450 Freedman FINAL.indd - Tabas Soloff
www.tabassoloff.com >uploads >files >ACBJ 3450 Freedman FINAL
U.S. Bankruptcy Judge Laurel M. JsicoffRanch Hotel & Spa Miami Beach, nev securities fraud and one count of
money ... ney Joel Tabas ofTabas, settlement.
57
  DECEMBER 9, 2013 DAILY BUSINESS REVIEW -
tabassoloff.com/uploads/files/tabas_ dailybizreview .pdf
When U.S. Bankruptcy Judge Laurel Isicoffin Miami signed off on the settlement the total recovery reached about
$41 million, of which the Tabas Freedman firm gets to keep about $13 .5 million.
58
  18 U.S. Code§ 201 - Bribery or public officials am:i wlhH.:sses
 (c)Whoever-
(l)otherwise than as provided by law for the proper discharge of official duty-
(A)directly or indirectly gives, offers, or promises anything of value to any public official, former public official, or
person selected to be a public official, for or because of any official act performed or to be performed by such public
official, former public official, or person selected to be a public official; or
(B)being a public official, former public official, or person selected to be a public official, otherwise than as
provided by law for the proper discharge of official duty, directly or indirectly demands, seeks, receives, accepts, or

                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                           25
              Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 26 of 46




        C-7: SHAM, MEANINGLESS SHAM "NO-EVIDENCE" EVENTS IN THE GUISE
                                                OF "HEARINGS'
100. Isicoff sets unilateral meaningless hearing illegally barring evidence.
101. Isicoff's notices state no evidence is to be provided at her color of law hearings.
102. Barbara is attacked by outlandish lies and perjury that are used to enable Isicoff to issue
     illegal void orders on fake, perjured, farcical "facts" and fabricated "law."

              C-8: PATTERN AND PRACTICE OF NO JURISDICTION "DISMISSALS'
                                           OF HER OWN APPEALS
103. Isicoff issued an illegal, void, fraudulent decree that Barbara cannot appeal or seek remedy
     to her illegal, void, fraudulent decrees.
104. Isicoff issued the same illegal void fraudulent decree in Robert's matter.
                                                                                     59
105. The illegal void dismissal of her own appeals is a pattern and practice
                                                                                          60
106. These illegal dismissals of her own appeals which are a matter of right                   constitute a host
     of Federal criminal violations including fabricating court records and constitute Predicate
     Acts in her racketeering enterprise.
107. Robert's due process and criminally deprived him of rights under color of law by failing to
     adjudicate the matter on the merits and instead, defaming Robert with false "frivolous"
     slurs.
108. These illegal, void decrees are colluded and conspired by her extrajudicial affiliates and
     associates in the next tier.
109. These illegal void fraudulent decrees also constitute criminal retaliation.

               C-9: FAILURE TO PROVIDE AND/OR FILE FINANCIAL DISCLOSURE
                  STATEMENTS IN CIVIL AND CRIMINAL VIOLATION OF LAW

110. Laurel Isicoff has failed to provide legible financial disclosure statements as required under
     by law which contains civil and criminal penalties for failure to disclose.



agrees to receive or accept anything of value personally for or because of any official act performed or to be
performed by such official or person;
shall be fined under this title or imprisoned for not more than two years, or both.
59
   Pinillo {1:15-cv-23966), Florida Southern District Court {pacermonitor.com)
order Order to Vacate Mon 12/28 4:19 PM
Order Granting Motion to Vacate Order Dismissing Bankruptcy Appeal
Signed by Bankruptcy Judge Laurel M. Isicoff on 12/21/2015. (vp)
60
   Rule 4. Appeal as of Right

                 COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                     26
              Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 27 of 46



                                                                                                 61
111. Isicoff is required to file her financial disclosure statements ("Financials")                   pursuant to the
                                                              62
       Ethics in Government Act of 1978 (the "Act")                promulgated by Congress.
112. Isicoff has not furnished legible Financials to Barbara.
113. The failure to file Financials is a criminal violation of section 104 of the act. 63
114. The failure of Isicoff to provide legible Financials is of particular significance as a result of
       her illegal payments to the Isicoff Insider Team; leaving any reasonable person to suspect
       bribes, kickbacks, payoffs and money laundering.
115. Isicoff has also failed to disclose the holding of her spouse who owns a salvage company
       who any reasonable person would suspect benefits from the properties that are illegally
       confiscated by Isicoff and the Isicoff Insider Team.

                   C-10: OTHER ETHICAL BREACHES AND VIOLATIONS
116. The members of the Isicoff Insider Team are ordinarily before her thus Isicoff is in violation
       of Judicial Canon 4.
117. The members of the Isicoff Insider Team are regularly engaged in adversary proceeding in
       any court thus Isicoff is in violation of Judicial Canon 4.
118. The trustee member of the Isicoff Insider Team, Joel Tabas routinely and illegally sues
       persons in bankruptcy in criminal conflict of his duty as a trustee to act independently thus
       Isicoff is in violation of Judicial Canon 4.
119. The collusion with the Isicoff Insider Team constitutes an appearance of impropriety in

61
   The Office of Government Ethics is the federal agency that has been designated pursuant to the Ethics in
Government Act of l 978to oversee and receive the financial disclosure statements of federal employees. Pursuant to
the Ethics in Government Act of 1978, a federal employee is responsible to file a financial disclosure statement
within 30 days of assuming their position. Laurel M. Isicoff has been a federal employee for 14 years and is required
to have submitted her financial disclosure for each of the years in which she has been a federal employee.
62
     https://legcounsel.house. gov/Comps/Ethics%20In%20Government%20Act%20Of%201978.pdf
63
    SEC. 104. (a)(l) The Attorney General may bring a civil action in any appropriate United States district court
against any individual who knowingly and willfully falsifies or who knowingly and willfully fails to file or report
any information that such individual is required to report pursuant to section 102.
The court in which such action is brought may assess against such individual a civil penalty in any amount, not to
exceed $50,000.
(2)(A) It shall be unlawful for any person to knowingly and willfully- (i) falsify any information that such person
is required to report under section 102; and (ii) fail to file or report any information that such person is required
to report under section 102. (B) Any person who- (i) violates subparagraph (A)(i) shall be fined under title 18,
United States Code, imprisoned for not more than 1 year, or both; and (ii) violates subparagraph (A)(ii) shall be
fined under title 18, United States Code.
(b) The head of each agency, each Secretary concerned, the Director of the Office of Government Ethics, each
congressional ethics committee, or the Judicial Conference, as the case may be, shall refer to the Attorney General
the name of any individual which such official or committee has reasonable cause to believe has willfully failed to
file a report or has willfully falsified or willfully failed to file information required to be reported.


                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                         27
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 28 of 46



                                             64
      violation of Judicial Canon 2A.
                                                                    65
120. There isn't a remote appearance of impartiality                     as all that is taking place are farcical,
      sham, meaningless, kangaroo events in a ruse to issue fabricated, fraudulent decrees to
      further execute the embezzlement and looting of Barbara's assets.
121. Isicoff and the Isicoff Insider Team track Barbara down at her home to harass, intimidate and
      stalk her with multiple duplicates of illegal "decrees," sham "hearings" and fraudulent
      documents.

     C-11: PATTERN AND PRACTICE OF LAWLESS AND IRRATIONAL CONDUCT

122. Isicoff' s lack of reason, logic and control of her faculties is by her bizarre "decrees" 1s
      dangerous and terrifying.
123. Not only are these tactics the classic elements of a racket but these irrational pronouncements
       by Isicoff put Barbara and Robert and the public in grave fear and mental anguish.
124. As she has illegally barred Barbara from appearing in her own matter, she barred a
       prominent out of state bankruptcy attorney who quickly became savvy to her racket and
                                                                                                    66
       exposed her deviate conduct as "a few French Fries shy of a Happy Meal                            and destroyed
       his career.
125. A criminal complaint has been filed against her by Jeffrey Norkin (on record with
       Defendant Nadler and Graham and by John Westley (Exhibit B).




64
   Canon 2A. An appearance of tmpropriety occurs wben rcawmib!e tntnds, with knowledge of all the relevant
etrcumst:rnces disclosed by a 1easom1ble tnquiry. would conclude that the judge's bonesly, integrity, imparttality,
temperament, or fitness to serve as a judge i.s impaired. Public confidence i.n the judi.ciary is eroded by in-esponsible
or improper conduct by judges. including harassment and other inappropriate 1vorkplace behavior. A judge mmt
avoid all improprietv and appearance of improprietv.
65
   The lawlessness of the judiciary is so pervasive that a retired judge, Justice John F. Molloy felt compelled to write
a book entitled The Fraternity: Lawyers and Judges in Collusion. Justice Molloy states:
  Lawyer domination: When a lawyer puts on a robe and takes the bench, he or she is called a judge. But in
 reality, when judges look down from the bench they are lawyers looking upon fellow members of their fraternity.
 In any other area of the free-enterprise system, this would be seen as a conflict of interest. When a lawyer
 takes an oath as a judge, it merely enhances the ruling class of lawyers and judges. Surely it's time to question
 what has happened to our justice system and to wonder if it is possible to return to a system that truly
 does protect us from wrongs.
66
  French Fry Remark Proves Costly For McDermott Head - www.1aw360.com/articles/27556/french-fry-remark.
Smith's verbal gaffe cost him Mount Sinai as a client.
https://www.chicagobusiness.com/article/200706 l 9/NEWS04/200025 379 / client -drops-happy-meal-lawyer-s-firm
https ://myshingle .com/2007/0 5/articles/ethics-malpractice-issues/you-know-what-this-judge-was-a-fewfries-shy-of-
a-happy-meal


                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                           28
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 29 of 46




     IV. CLAIMS AGAINST FORMER ATTORNEY GENERAL JOHN ASHCROFT

126. The allegations set forth in Paragraphs 1 - 125 are incorporated herein.
                                                                                                             67
127. The massive corruption and lawlessness of the bankruptcy court is virally reported.


67
   www.dailykos.com/stories/2012/5/5/1089083/-Bankruptcy court corruption is not just a matter of bankruptcy
trustees in collusion with corrupt bankruptcy judges. The corruption is supported, and justice hindered by high
ranking officials in .
JUDICIAL CORRUPTION IN OUR BANKRUPTCY COURTS griffin-house.com/corruption
Judicial Corruption in Our Bankruptcy Courts: is worse than the abusive government seizure laws which have
gained some media exposure lately. Instead of simply seizing our assets, we are forced to sit there and observe the
convoluted and corrupted "process" in slow motion.
Description of endemic corruption in the bankruptcy courts.
www.defraudingamerica.com/bankruptcy_court_corruption.html Another of America's Covered Up Criminal
Enterprises An area of corruption that is virtually unknown to the people is that occurring in the federal bankruptcy
courts. The corruption is described in various books, including Defrauding America and Unfriendly Skies:
http://www.bankruptcymisconduct.com/new/ Bankruptcy Corruption
bankruptcycorruption.blogspot.com
Victims of our Federal Bankruptcy Courts across the country are crying out for justice! Since none can be had in the
courts themselves we have resorted to telling our stories via blogs, dedicated websites designed to
make others aware of the horrors we have experienced,
STOP JUDICIAL CORRUPTION IN OUR BANKRUPTCY COURTS - change.org
www.change.org/p/president -of-the-united-states ...
JUDICIAL CORRUPTION IN OUR BANKRUPTCY COURTS is Economic Terrorism perpetrated against Mom &
Pop Creditors. There is a very strong consensus surrounding the issue of bankruptcy fraud, however, it is not being
addressed as a core issue. We need to trust that our judicial system and our law ...
Conflict of Interest - Bankruptcy Misconduct
bankruptcymisconduct.com/new/issues/conflict-of-interest. ..
The media has been assisting the Bankruptcy Rings as they dutifully report what lawyers themselves have been
calling a "failure to disclose" when a conflict of interest crime surfaces. While failure might sound bad enough
to some, the correct word is fraud. Congress anticipated the compelling financial incentive
corrupt bankruptcy lawyers, so ...
STOP      JUDICIAL         CORRUPTION              IN      OUR       BANKRUPTCY              COURTS          -change.org
www.change.org/p/president-of-the-united-states ... The corruption has advanced to punishing any and all who
mention the criminal acts of trustees and organized crime operating through the United States Bankruptcy Courts.
As though greed is not enough, the trustees, in collusion with others, intentionally go forth to destroy lives.
Corrupt bankruptcy trustee and attorney corruptbankruptcytrustee.blogspot.com A complaint filed with the
U.S. Bankruptcy Court for the Northern District of Illinois accuses David R. Brown of racketeering and fraud. Mr.
Brown, an attorney at the law firm of Springer Brown Covey Gaertner & Davis, allegedly filed hundreds of false
fraud claims to obtain quick cash settlements from creditors of the bankruptcy estate.
ABSURD - Bankruptcy Judges are picked by Circuit Courts ..
www.democraticunderground.com/100211478573 "Bankruptcy court corruption is not just a matter of bankruptcy
trustees in collusion with corrupt bankruptcy judges. The corruption is supported, and justice hindered by high
ranking officials in the United States Trustee Program. The corruption has advanced to punishing any and all who
mention the criminal acts of trustees and organized crime operating through the United States Bankruptcy Courts.
https ://reuse.com/ general64/skold.htm



                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                          29
          Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 30 of 46




128. The crimes that takes place in the bankruptcy court are intimately known to and have been
    exposed by Defendant former Attorney General, John Ashcroff.
129. He reported the pandemic bankruptcy corruption in a speech at the Hague set forth below.
130. It is significant that the speech was delivered at the Hague, the location of the International
    Criminal Court. The International Criminal Court was established to investigate "Crimes
    Against Humanity" as are the bankruptcy atrocities.
131. Defendant John Ashcroft' s statement at the Hague Global Forum on Corruption is below:
                                      Judicial Tyranny
          A CULTURE OF JUDICIAL ARROGANCE AND CORRUPTION
       "Bankruptcy court corruption is not just a matter of bankruptcy trustees in collusion with
      corrupt bankruptcy judges. The corruption is supported, and justice hindered by high
     ranking officials in the United States Trustee Program. The corruption has advanced to
     punishing any and all who mention the criminal acts of trustees and organized crime
      operating through the United States Bankruptcy Courts. As though greed is not enough, the
      trustees, in collusion with others, intentionally go forth to destroy lives. Exemptions
     provided by law are denied debtors. Cases are intentionally, and unreasonably kept open
     for years. Parties in cases are sanctioned to discourage them from pursuing
     justice. Contempt of court powers are misused to coerce litigants into agreeing with
      extortion demands. This does not ensure integrity and restore public confidence. "
132. Summary of Attorney General Aschcroft's statements:
"OUR COURTS SHOULD NOT BE COLLECTION AGENCIES FOR CROOKS."
       "THE AMERICAN PUBLIC, VICTIMIZED AND HELD HOSTAGE BY
      BANKRUPTCY COURT CORRUPTION, HAVE NO WHERE TO TURN."
"Bankruptcy court corruption is not just a matter of bankruptcy trustees in collusion with
corrupt bankruptcy judges. The corruption is supported, and iustice hindered by high ranking
officials in the United States Trustee Program" emphasis added
    • There are Corrupt bankruptcy judges
    • Bankruptcy trustees act in collusion with corrupt bankruptcy judges
    • Justice hindered by high ranking officials in the United States Trustee Program
    • Corruption has advanced to punishing any and all who mention the criminal acts
    • Organized crime operating through the United States Bankruptcy Courts
    • [U.S.] trustees, in collusion with others, intentionally go forth to destroy lives.
    • Cases are intentionally, and unreasonably kept open for years.
    • Parties in cases are sanctioned to discourage them from pursuing justice.
    • Contempt of court powers are misused to coerce litigants
    • [Corrupt's] coerce litigants into agreeing with extortion demands

               COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                 30
              Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 31 of 46




       • American public, is victimized and held hostage by bankruptcy court corruption,
       • held hostage by bankruptcy court corruption, have nowhere to turn
133. In the face of rampant and explosive corruption, Defendant John Ashcroft, while acting
       as attorney general with his main duty to investigate public corruption and protect the
       public, instead, did nothing, thereby acting in colllusion.
134. Plaintiffs seek treble damages against Defendant John Ashcroft.

      V. CLAIMS AGAINST U.S. INSPECTOR GENERAL MICHAELE. HOROWITZ

135. The allegations set forth in Paragraphs 1 - 134 are incorporated herein.
136. Plaintiffs have already documented the conspiracy and collusion by Defendant Michael E.
       Horowitz who is routinely sent copies of their criminal complaints and pleadings exposing
       the Murder for Profit U.S. Sponsored Guardian Racket and the inextricably intertwined
       retaliation, looting, embezzlement and extortion rackets.
13 7. A copy of a "Dear Friend" letter by Federal law enforcement criminally ignoring Barbara's
       filings has previously been filed with the court and is included as Exhibit C.
138. Plaintiff seek treble damages against Defendant Michael E. Horowitz.

      VI. THE MATTERS HEREIN CONSTITUTE A NATIONAL SECURITY BREACH,
              NATIONAL SECURITY THREAT AND NATIONAL EMERGENCY
                                                                                             68
139. These dangerous acts herein constitute a national security breach.
140. The public has characterized these acts as judicial terrorists and the identity and acts of
      these judicial terrorists are being virally exposed. 69

68
     Executive Order 10450--Security requirements for Government employment
69
  RECOGNIZING AND DEALING WITH MODERN JUDICIAL TERRORISM
https://newswithviews.com/JBWilliams/williamsll6.htm
When running down the laundry list of modem threats to freedom and liberty in America, atop that list is the corrupt
and anti-constitution nature of today's judicial branch. Without a genuine respect for the rule oflaw and reverence
OPINION: One man's judicial terrorism Newsroom Panama
https://newsroompanama.com/opinion/opinion-one-mans-judicial-terrorism
The justice system has been distorted, to the point that it has become a terrorist instrument, seeking to intimidate not
only judicial officials but journalists, the media, even citizens who oppose or criticize it.
 Domestic Abuse Survivors and "Judicial Terrorism .. .
https://lostmessiahdotcom.wordpress.com/2020/11/05/.. .
Nov 05, 2020 · Judicial terrorism is a term being coined for a situation when the courts are used by abusers against
abuse survivors. The article below relates specifically to that use of the term. Abuse victims and assault victims, who
find the courage to seek legal assistance are by their very nature unique. The decision to confront an abuser is
already crippling.
More Judicial Terrorism in Isabella County Michigan

                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                          31
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 32 of 46




141. This court is mandated to take Immediate and Emergency action to remedy these illegal acts
     as required by 42 U.S.C. 1986, 18 U.S.C. 2, 3, and 4 and judicial ethics.
VII. STATEMENT OF CLAIMS, CAUSES OF ACTION AND COUNTS AGAINST
                     ADDITIONAL DEFENDANTS IV.

                    A. STATEMENT OF CLAIMS AND CAUSES OF ACTION

142. The allegations set forth in Paragraphs 1 - 141 are incorporated herein.
143. The claim and causes of action set forth in the Complaints are hereby supplemented to
     include the Additional Defendants IV.
144. These claims include:
    a. Conversion and theft;
    b. Fencing, selling and trading in stolen property;
    c. "RICO Predicate Acts" as defined in and in violation of 18 U.S.C. 1961-1964;
    d. A scheme to financially defraud in violation of 18 U.S.C.§ 1341 - Frauds and swindles
       and 18 U.S.C. § 1346;
    e. Extortion and threats in violation of 18 U.S.C. Chapter 41 - Extortion and Threats;
    f. Coercion and intimidation in violation of 42 U.S.C. § 3617 - Interference, coercion, or
       inti mi dati on;
    g. Obstruction of Justice in violation of 18 U.S.C.§ 1503 and§ 1505;
    h. fabricated, false and fraudulent statements and document fraud in criminal violation of 18
       U.S. Code§ 1038.
    1. False information and hoaxes and 18 U.S. Code§ 1001 - Statements or entries generally;
                        B. COUNTS AGAINST ADDITIONAL DEFENDANTS IV
145. Violation of Federal Rights (42 U.S.C. § 1983) and State Rights;
146. Racketeering in violation of 18 U.S.C 1961-1964;
147. Theft and conversion;
148. Dealing in, trading and fencing stolen property;


Judicial Terrorism Book I Justice4NY
https ://justice4 ny. com/judicial-terrorism-book
Judicial Terrorism Book This book is dedicated to all those who have suffered because of the illegal actions of our
corrupt state and federal judiciaries. Make it a reality that no one is above the law, that our legal system must protect
the innocent and punish the wrongdoers, that the promise of equal justice must be a reality for every American.
America Wakes Up To Find Its Judicial Branch Infiltrated ...
pennsylvaniacourtwatch.com/news-views/america...
Dec 25, 2017 · The lesson here is that the existence of a justice system based on profit has destroyed the integrity of
the U.S. government. Only by the efforts of private citizens is there any shred of hope that order will be restored to
America. Clearly, the Judicial ...


                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                           32
           Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 33 of 46




149. Civil Conspiracy;
150. Fraud, False Evidence, Perjury;
151. Breach of Fiduciary Duties and Oath of Office;
152. Professional Negligence and Malpractice;
153. Negligence;
154. Pain and suffering; emotional distress; loss of liberty and property; harassment and mental
   anguish from cruelty;
155. Slander and Defamation'
156. Retaliation; and
157. Criminal liability for criminal conspiracy and RICO; pillaging and looting and other human
   rights atrocities.

                        VIII. RELIEF SOUGHT AGAINST DEFENDANTS IV

158. Barbara seeks and is entitled to recover damages, including economic, non-economic,
    compensatory, punitive and treble damages against Additional Defendants IV, all according
    to jury trial.
159. Robert seeks compensatory, punitive and treble damages against Defendants Horowitz and
    Ashcroft.
160. Plaintiffs seeks, as mandated by Congress where documented allegations of criminal acts
    are made in a civil proceeding, this court is mandated to order a criminal investigation.
161. Plaintiffs seek Jury trial as required by the Constitution on damages in the amounts set forth
    herein.
162. Plaintiffs seek Whistleblower/Witness Protection.
163. Plaintiffs seek any other award that this Court deems just and proper.

         IX. MANDATORY EMERGENCY AND URGENT RELIEF REQUIRED

164. The allegations in Paragraphs 1 -163 are incorporated herein.
165. It is irrefutable that this is a dire emergency as Plaintiffs' safety, property and rights have
    been stolen and stripped.
166. There are no defenses or explanations nor has there been any refute or denial to ANY
    of these statements of truth made by Barbara and Robert.
167. The inviolate right to redress was avowed by Justice Harlan in the Supreme Court case
    Baltimore & Ohio R. Co. 207 U.S. 142 (1907), stating: "the right to sue and defend in the
    courts is the alternative of force."


                COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                33
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 34 of 46




168. The Declaration of Independence provides for preservation and protection of unalienable
     rights, stating: "all men are created equal, that they are endowed by their Creator with
     certain unalienable rights like life, liberty and the pursuit of happiness. 11 These rights
     cannot be bartered away, or given away, or taken away except in punishment of crime.
169. Governments are instituted to "secure, 11 not grant or create, these rights.
170. Alexander Hamilton emphasized in Federalist 78 courts were designed to be "bulwarks of a
     limited Constitution." The Constitution was written to limit government power, but those
     limits are meaningless unless judges enforce the Constitution and restrain public officials
     when they overstep their bounds.
                                        70
171. The acts of moral turpitude             by these extrajudicial public servant violate a staggering array
     of Federal Criminal Laws including False Claims Act, 31 U.S.C. § 3729; Hobbs Act, 18
     U.S.C. § 1951; 18 U.S.C. § 2 and§ 3; 18 U.S.C. § 4; 18 U.S.C. § 371; 18 U.S.C. § 373.
172. See Rosemond v. United States, 134 S. Ct. 1240, 1245 (2014)("[T]hose who provide
     knowing aid to persons committing federal crimes, with the intent to facilitate the crime, are
     themselves committing a crime").
173. Plaintiffs object and deeply resent being forced into the position of a whistleblower against
      their will, to "uncover falsehoods" and report endless crimes to protect their property
       and rights that are ruthlessly raped and stripped in the guise of a court proceeding.
174. This dark and dangerous matter is repugnant to perception of the courts as institutions of
      integrity and justice.
175. This Court is mandated under 42 USC 1986 to protect Barbara and Robert from existing;
       clear and present and imminent danger and irreparable harm.
176. It is unconscionable to subject Barbara and Robert to further racketeering crimes.
177. This Court is mandated to provide relief and is mandated pursuant 18 U.S.C. 4 and
    judicial canons to report the crimes documented herein.
178. It is unconscionable and constitutes an ongoing criminal enterprise in violation of 21 U.S.C.
     § 848 71 to subject Barbara and Robert to further racketeering crimes.

70
  Moral turpitude is applied to an offense or a crime that is illegal but also shows a person's baseness and depravity.
Black's law dictionary
71
  21 lLS, Code§ 848 ~ Continuing criminal earieq:nise
(c)"CONTlf'il'iNG CRlMJNAL ENTJIRPmSE" DKFlf'<KH          For purposes of subsection (a), a person is engaged in a
continuing criminal enterprise if-
(1)he violates any provision of this subchapter or snbchapter n the pu11islnnent for which is a )l:!:2!lI, and
(2)such violation is a pmt of a continuing se1ies of violations of this snbchapter or subchapter H-
(A),vhich are undertaken by such person in concen with five or more other persons with respect to whom such
person occupies a position of organizer, a supervisoiy position, or any other position of management and
(B)frorn ,vhich such person obtains substantial income or resources

                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                          34
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 35 of 46




                     X. SPECIAL STATE GRAND JURY AND TRIAL BY JURY
179. The provisions of Paragraphs 1 -178 are incorporated herein.
180. Plaintiffs seek and demand a Special State Grand Jury and a Trial by Jury on each claim
     for damages set out herein as guaranteed by the Constitution.

               XI. OBJECTION TO AND NO CONSENT TO MAGISTRATE
181. The provisions of Paragraphs 1 -180 are incorporated herein.
182. Plaintiffs do not recognize the jurisdiction of any magistrate judge and object and do not
     consent to a magistrate judge nor any involvement by a magistrate whatsoever.

         XII. OBJECTION TO ANY INTERTWINED DEFENDANT BEING PROVIDED
                       REPRESENTATION BY ANY GOVERNMENT EMPLOYEE

183. The allegations set forth in Paragraphs 1-182 are incorporated herein.
184. The Department of Justice is acting in direct conflict with their mandate to protect the
       public72 by their representation of any Defendant who is violating U.S. laws.
185. Moreover, by such acts, the Department of Justice is defending criminal acts and acting as
       an accomplice and accessory to crimes under 18 U.S.C. § 2 73 and 18 U.S.C. § 3 74

      XIII. RESERVATION OF RIGHTS AND DEMAND FOR EQUITY AND JUSTICE
186. The provisions of Paragraphs 1 -185 are incorporated herein.



72
  https://www.justice.gov/about
OUR MISSION STATEMENT
To enforce the law and defend the interests of the United States according to the law; to ensure public safety against
threats foreign and domestic; to provide federal leadership in preventing and controlling crime; to seek just
punishment for those guilty of unlawful behavior; and to ensure fair and impartial administration of justice for all
Americans.
73
   18 U.S. Code § 2.Principals
 (a) Whoever commits an offense against the United States or aids, abets, counsels, commands, induces or procures
its commission, is punishable as a principal.
(b) Whoever willfully causes an act to be done which if directly performed by him or another would be
an offense against the United States, is punishable as a principal.
74
  18 U.S. Code § 3.Accessory after the fact
   Whoever, knowing that an offense against the United States has been committed, receives, relieves, comforts or
assists the offender in order to hinder or prevent his apprehension, trial or punishment, is an accessory after the fact.
   Except as otherwise expressly provided by any Act of Congress, an accessory after the fact shall be imprisoned
not more than one-half the maximum term of imprisonment or (notwithstanding section 3571) fined not more than
one-half the maximum fine prescribed for the punishment of the principal, or both; or if the principal is punishable
by life imprisonment or death, the accessory shall be imprisoned not more than 15 years.


                  COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                           35
          Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 36 of 46




187. Plaintiffs reserve the right to liberally amend and supplement this Complaint as is their right
     by law and under fundamental principles of the Constitution.
              XIV. NOTICE TO MEDIA AND OTHER INTERESTED PERSONS
                             AND REQUEST FOR PUBLICATION

This lawsuit sets forth the world's most urgent issue and dangerous threat and is of
overwhelming public concern and interest. It is provided to national and international media and
other interested parties with a request that they publish it in its entirety and commence and
publish an investigative series on this case and the actions in this Court.
Respectfully submitted,
_la c?~ Sto.w
Barbara Stone                                     Robert Sarhan
Barbara. stone. usa@gmail.com
                                                  Drrob2007@yahoo.com
786.696.7816
                                                  305.358.9971
Address: 333 S.E. 2 nd Avenue #2066,        Miami, FL 33131
                                CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing was filed in the District of Columbia case file
xpress portal on March 3, 20211
                                         _la c?~ Sto.w
                                          Barbara Stone
Cc: Media and other interested parties

                                           EXHIBITS

 A- Statement of Marla Martin, a victim of the Goodman Cruise Industry Racket
 B - Criminal Complaint filed against Isicoff by another victim.
 C - "Dear Friend" letter from Federal Law Enforcement ignoring and conspiring with
     atrocities by government employees




               COMPLAINT FOR DAMAGES, JURY TRIAL AND ACCOUNTABILITY

                                                36
Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 37 of 46




                        EXHIBIT A
                        Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 38 of 46



Criminal Complaint Against Mag,istrnte Judge fo1ialhan Gm.){iman
Southern District Court of Florida
Oisl2'No: l5--CV- lS,2ll24
Compiairnmt J\,-farla t<.·farti1w

                                                  SUMi\lARY
l , ~ti.ttiw/ 17 year old daughter, Brimia Martins, a pr1:..,,,.mt>d student~ died while {lll a holiday
    cniisc: with iM family .
2. !'1.-:forthi~ filed a wrongful d1~1th taw:-;uii ag;1l.nt,t the cnii:-;c ship .
3.    The nrntkr was assigned ki magistrate ju<lgt~ kmathan (hx.~dnrnn who pn::sidcd without
            by \.·fa.rtin;;.
      Ci)n~ent

4,    GiKidmmi is involved m il.kg:a! ,md crimiirnl actr>.,'1.h<:~ whereby he uses 1:he l)nikd States
      c:,nrtt~ lo p-;.,:rpd:mt{'. a ;;ecreriv1:\ hidifoH ;;;:,ht!nw of "pay»hadrn" ami ilkg;i.l fin;:i..nda! g~iin
      within the cruit,l' irnius:try a" folh>w~:
        a,      fo criminal vk;btinn d' l 8 t!SC § WS (k:;.odrnan ,)wm. huge inkr<t$h in the (,rui~e
                 industty !ha! he lnin(:;,; in a irn,hitmk nf fimi.rn.:i3.! fondti who;;c top in:v~:;111.:<cnt; are
                 cn.ti~t~ indit~try st,~~k~. Tht:s.e rnutu;i~ n.lt}d~ inchkk' thf :-:!otks z;f the crui~t cunipa~~y
                 rnt-:.l. by t-.tsniiK
        'f)~    ·J~ht"'.~C {hnds it!'-.~lt~:dc \langu.~~rd (iroBp~ T. l~(;·i~·'(: Pric::t~ and }3hi(:kr<~~k.

        C Cio01l.man lhus c,'>tltrni;;. ilw <..,titci:mw of litigation ag;iin;:,, cmise industry cNi~p,mk:,
          ~~·her:,.:::in he has n~~inr fin~itB.-:i~t{ hold;ng..~ fi~r hi~f o,~J.:n prr~nna} fina:K-:iai gain.

        d,..     Cisx~drn2}n ~tl:-:.s> hohb ~.Ux':~;~t[ fina~:~-:~.a~ ~n~~x~~t~n~-:nt~ ~.n itg..-t~sttn~~nt fr:.<Hls     {H~•ni!d.   b~'i~ hi~
                 pri.(.,r L~i~/ firtn l~n]p!nytr ~if:_(:-rt~n h>?' th1~~nciliHy lx:nefit~ us !(:;Ho,",:'$:
                      ' f~\X~dnusn prnn:lnf{~~ ~he prior fin-n~ thn.s a'!:~o .it-s. :-;lot:°;~ h:-:.:~ partic.~pBting hi fhnd
                      l,..
                           tfj3h1g ~~\->:'nt:S•=- e<>nf:~rctH.'e-;'( and otht:t pubhs: (~'l{ent~;

                      lL.   (}eodntHn \ pri~>r i~n:v farn~ (':.:1:p{oy~~r i~ ;5h~<~ ;5 hng:f itv. :{~ShJr it~ th{~ •(:ruist ir~d.ttstt)\
                            thu~. (~(:-::>dtn~n .i~J~<~ fin~1.u<.~iRny pr(tfit~ fri:;rn hl:,; holding ~n that f~ind hy hi~~ ruhngs
                            !'n crui~~~ indn5try c:~~~~e~<t \.\tck:h he perfunetory lhsrr-fr~sx~s=- k}rct-s Sl!H:h~n)t!tl1 or
                            qth~r-:.>/i~.~   ~iit}?.{::Uy ~\):Utrnh.,
      5,..     (k~-odtnan rn]~c.h~u11cterizt~d thi~ ,~·n:>ngJh} dt~ath attkn1             :~:S.   ~~ .~~nltcih~a1 ~I~Hlpn....,<;tk:{~~· rnaHcr
               t~>n~inhn~:t(: th(: h~thitH:y,


      7~       hi ¢\~]ht">i◊n '\V)th (~)Odfn:lf::=- .~-1artin$ :c~.ttornty pR~$S.ntx~d .\:iartin~ k~ ,~ct:t::pt thi?. s.tttk:n)(!nt
               wb.,r~by Ornx!mmi -inlc'.tford '>\'il.h \·fartins rda!ion with hz,r (()1..irn;d Rnd c,m:$cd ;c,>nfiid.
      8,        \\'hen i\,farth:$ rdu.~,:d tn ~c<:<::pt !h,, fo\'~~,x! &dl!em,,nt (k,odman ,~rim.iid!y rcialiaicd
               aga.int;1 fu:~r~ u.~ing a ffiyriad of ]J:~~idio,i~ t~tt.ti~~$:
               a..    GMdm:~t: hhidd-:dkd \forlini; fr.m, Hw kigal system, inknh!mi!ly ma~mg ii
                     impw,f,fok for her tn (ihH\ln cmm~d;
               b. G,xidm,rn lhen_iby fot{'.i.~<.l her tn b~~:rnrn., ,;ui juris i.tnd ,<::present lmt~d t;
               C. Gmxlmmi dismiss,:<! ifo.-: Bd1nn ,vith p,;:,j.ud.it:~\
               A, Good.man then puhfo::aHy ri.dkukd imd defanK'ti \farti.n~ for b('.ing sui jud~;; vkiow;Iy
               1-.1.
                     ~\H~tcking h~r in tht rnedi~i (refttenc~ sh~>uld he ~nadc 1($ th;.-.~ nc\\~~p;lpt-r arii·ch~s
                     t":110k>~.ed);
           e, Cit)0.drn.;m iH,;;,ga!!y ntd(.:t<id \.fartin~ t() pay foimKia! :-mnnions.
"D'ie ,1ti;lch,~d pfomfoig by \.•fortin:-;' sui.juti.s dc;;crib(:& !hi;; n-iatler in forlh(:t dd:;;iil.
RcspccHhHy submiHd,
·"si t<.-farl,t ~forain~
Ma.rh.\ MartiI,~
7687 For(:;~!;~y Dr.
Ltl.:: \VMh. Ffori,fa 33467
~JJXlzttDiit:.tl11?i.&:l/f~i}~t1l1\:ft-i.~..1tD.
9{)3 721.103&
                   Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 39 of 46
Enck~tm:,~:
Pkadfog filed by Martins
GQtidman's 2{} J7 .Fin&Idal ni~a::fosure Si.at~m~nt
Tbp Stock l-foldlng iu R(,ya! Caribbc-an by F:inru:ida! Funds 1:1\>m.:d by Gnmiman
Link 10 \.fodia Coverage <if Gnod:m.ari 's defou:mlory; public ridfotifo and maligixm.:::nt nfMa..-<1:in:s
intt~s·lf~')•~\'~v.~~v<·.~:..)n1b.t1~lvbu.~it~~s~~vi~~~·/20tS-lU6/l~Yfk}nd~...j~ld~on~J&yefiler~:W'2...S~iah1thT..~-hl-:,~e---
~~j~1e1---dfr::d . .~n•,·CXU~$.evShiu/
             Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 40 of 46

                                                                                                                                                                                    ...,.,._..,_.....,_ . . _ -...•.,.•n•n........................,............, .............._,.._,...._._.._.-.. ... n",.n....,,,,............,..,...............,,,,..._.,
                                                                                                                                                                 ❖.,._....,._._._._.,                                                                                                                                                                             • .........................._.......,..,._._.,......,.,.,.,.,....,.,,...,

       i:~~,:'',-~-.,N.·'s~_··_J,,"'
       .... ~fl-~                    ~-- ~-;:,,i_s;;_r_§_,,(",::·~.·-
                               . :~ ....                              .i--,~ ~,_. P•~~-'9P_'.T
                                         ~ :S~~ ..-. . .t-..~~ ~,~~ ~;S.S..~-!- :-,.;.,.~ ~'-""
                                                                                                                                                                 \ :--,.ss: ,,: fy,,.__,,, ~•::-"'
                                                                                                                                                                 [                             _
                                                                                                                                                                                                  "' ">r                                                                                                                                                          f!                 ;7¥.,.❖1&'>'~'""
                                                                                                                                                                                                                                                                                                                                                                                         ..                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                                         ~

     f$at&~ 4 ri· ¥                                                                                                                                              ~ ~;~~~~~). ,~~~~·~~~~;;-:                                                                                                                                                                       ~                      f;:::~!o:-:}~:•~$:

             .x~, ....., ....~ ~ - - - - -                      _   ________________                      _______________________ .                             L. . . . . . ._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . . . . . . . . . . . l . . . . . . . . _ _ _ _ _ _ _ _ _ _,


                                         :·~;:,,.,_,:~~----=--••:-i -~~~{
                                        ;:~~..,;'.~~~....~ ::\,.« ~,'i«':::~~




                   ~~~ ~\~~~~- ..~ ~. ~;_~~$:.~'hi:~~..                            t·t.




                   Ut,\ ~·:::· ;'fn




                   1 ~-:~t ~"~~~: ~~ H,-~i~-:.-:,$)x~f~NH~~




                   ~~.>:.     ~-~      J~}




                   ~~~~~       ~itH~




                   ~:~~ht~ t)x~·% N~:~~~ h~~"'x




~ ~ ;.             t ~~) ;:-:._'{_ ~~*~"':~~~,~ :\~~. k~~~~                                                      ~                     ~            ~'{~'-t                  ~                ..~           ~              ~               ~                                            -:                           ~                        i                        i                                                                  !
L.      <. » ~ - , , ,..-....,H.................................................-.-.....       -..-,-.l,.=·--> J . . . . . . . . . . . . . •., :/ . . . . . . . . . . . . . r,L,. . _._-._._.l,,,,,.,.,.,,.,,...................._. . . ,...,.,.....,(....,............,....l.,,.,,.,,....... . _....i. . . . . . . . . . .1............,...-.,..................... ._.........._,J
                                                                                                                                                                                                                                                                                                  .              .       ······ . ......................,,,. -........................................................,
                                                                                                                                                                                                                                                                                                                          ........,., ,
 ~           :r.                                                                      . -                                                  :,    .~~:-:-,.:;         ~-::.-:,:../ -                                -- :-        ;_~->:-:-: "'-".~~~..                                         -        ~~- :-::•:..,,~ ·::,••.,,•::                                                          :,.:r,::-;::;        ~'(:.(;,),,                 ~
           ,......:,.:-,."")' ..::.s_'°: ~ ~-~
 •, .•· i. \o.~"-:·~"··~>'"~"-             ·.~:.
                                               ..~~-v.•;
                                                                      .,
                                                                      ~
                                                                         ,~ ....x~''' ;:.,....-.:
                                                                         ~,-..-:.;.~~ • ~::,~·~,:.,;,:~
                                                                                                                                                      • , ,, . , _ .
                                                                                                                                             ':-,,-.:<,.~-...:,. .,.,_,x, ::~"''
                                                                                                                                                                                               .                        ,-:{ , : ;,;.-:::-:•.
                                                                                                                                                                                                                                         .. .'·"··
                                                                                                                                                                                                                                              . . ,.· _~-:.:-:-·-:::
                                                                                                                                                                                                                                                       ,             :·;.j:';,                         ~;~      :',{,:-.....: ~...._... ..._ '- {,:~) .•:,:;::-                                                                               ~,.

         ~   ::.·...::-.,.;,....r~w,                                  ~ -·:---~~.:.-:-..>t.:N ~»                                           ❖ -:,.,:_'-J~: ~.-.,,,~....                                                   :. -..,~:.}:,..;:: 'd''··"·":::,:~                                            ~-= ~.,,~::-~~:-: :-.',...:..~~,                                                                                                       2
 ~           :~~,::·,...,:,_._..._.._...,,..:;, ~""\~:,~;,:,.         ~   .-,~'-::i-.,"'-.'~   ~~.;..(:~:,..:                              ,:~- ):,'i%.~~=·             ~~,:}x,;{f:,,.,                                  ~~ ··:..~,,¾'-::~:-~ . -..,,,._«'~::..~.:-."                                  "-'· ··:.,:·:-,,_-,._,:             \,'!:·:;,.:,,;·:k,~                                                                                ~
 :\~                                                                                                 ~
                                                                      ::,.'~ ,-,:,,::;:."'-'·~~{ . ':•:•:~:,::.-::~.,:,                                                                                                  N- <':.->.-.•:-- »xi-: »,~p·~.:::n~~.:                                                                                                                                                                               {
         '· ~-~~~"»»·.:·~xi,,~                                        i;, -'-:x,-..~..-..::                                                S: ::     -❖~::~,:,,::.).:: ~   ""'~         ~ •:•..,~ :-                     ,:     '-,-«-;">,~"-~'\~                                                      : :. ·.;,.:-.:,,,.·::,,.'\,~:                                                                                                          ~
 L, _v-....:❖ ~·-,,&,~~~::· . ,.,,,,,,.__-.. . . . . .:·. :·:&:.,x« ~-.....-❖;                  ......       .        ........................~· ... }:,.~:::.:,:- ........................ ·._.................................~-:.._~--~~~:::.\~\~......._.................,..............., ......._................................--............................................_..................................._....._ _ _          l
                         Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 41 of 46




~tt~u~·itJ                              kL(~l~. L.fu1)LglJ..:tttiL~fil~tfilL.\.:ct-tii~~,1~t~L (\/·~;-~n5tYT J0:3 i
Font~ 'I}µ:~                            SC~ .L5(}/f\




 Cfa.~,~~ ~}x:: ~~~-:,~~~~~::r~s.,~: ~$:~.:;;.: ·~)'.~ t:::R~~~~~~~~ ~~:. ~~~t ~~-m-s.t~:-'~~;~. :~•:~~ ~~~1s,:~ ~h~~ ~~~'-:.i\~k: -~~ .~Sh:·d.
  C<) ~h~h~ tJ:.t- t(b}
    .s R:;~t· t:~1~ V:-/:
  ( }R~~~:;:: t -~1-- ~ {{t:

    -:-~r~:. r;,;-:n:1:-.~}:.ier ·~>f ~J::~s x~~•::-;:r t-~~ ~\~U ~~~ t.EJ~:d {~~ ~t~ ;$. r;:;;{~~-;,~hn.:,') ~-:-ers~~~r:~ .~~~n~..~~ f~f~1;:: ,:;-~ ~h;i~;· .fo•t~:::~ : : :.-~~·J: N:..,·~);:;-:_~~ ~<: ~J~~~   ):./:j~:i:.:~. d::-:.~~-   <:•f s.,};~~t~~~>-:~:- &c~~ ~\-s,· ::~~:.~:
 s.i~t~ttz1~::-~:~~ ~~~~~~*~~~ ~~~!:❖.S:~·~~-=:* h~j~~~~~~~ ~;:~~:::'-.~ ~~'--~i}.J ·*~ts:1 s.h,~ ~Ji~:t,.:st'.-7,:;'::;., ~'N:·:::;)··i:Jrn.~ k~ ~ i~~,:,_:{· ~:,-,.~<=?· $.~§f,

  ltt ~Y~~)t!t~~)t~ i·~~~-~~-:...~ ~~ :J:~= ~,:i:~~~~~~~r {·l S:".~~1 t,:,,}V~f .P•-~')': ~b:;sti. n:J:f h{· ~~k~-:{·r~~'-C l,~ tx: ❖n~ti':,t ~~;r ~~:\~: t"Rn~~1:s~ t~f ~~::-::t~~"i ~ ~ t~f ~§::-::: :-;;:~:m"tli..-:.'i f~{.'!}~~~~~ ..~,~":" ":.\f
 t~ti~    r· .- \~':;.:':'"): ~ '-:~·
                  ,~~~!-'$i..~~ Si:s}:f~:::t t) t~~ h~·tt-H::~~:$ ~~r ~~:§. ~,!;~,~~k;~~ ;._~f ~h~ /;.d b~3~ ;::'.:'h~~ t{.~ ~~~k{:~ ~,} »i,j •;J~h-i::~· p~,)~:~:~il'.~~:s.~ {;:{ fr~~ /-,_ q ~h:"!":>.-"( ~~';:~~- ~':,:': ~fu:~ ~'=~¢$}.
                                                                 Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 42 of 46




                                                                                                                                     ,,,;.;:;,
                                                                                                                                                                ,.._,...:::;i:~
                                                                                                                                                                     l
                                                                                                                                                                                              ...,..                                                                          ~~~~~~~
                                                                                                                                                                                                                                                                              .,~$,~~~"?~ w~»\: ~~::::f·.~: ~::-
:}:•: •••::c•.;•~:•<••                                                                                                                                                                                                                                                        ~~~~~~~ ~~~~- ~~~"}~~~ ~~ ~~~
)\< ,;;•: ,.:.· ;,;_;~;,.:,•,:-.::;;.                                                                                                                                                                                                                                         :.:~~;_~~~:..~ ~ )',%.~~ ~'\.-.:::.:-:: ~~~ ~~
                                                                                                                                                                                                                                                                              ~~~~~$;>~~"$._
                                                                                                                                                                                                                                                                              ',:;\< .. (''{\.V's:'>\.!.'-'.. ·.:··: -.:::r:.: ':_.'.· ', ;_ '\~.-.¾~'~:·
                                                                                                                                                                                                                                                                              ~~~~•.'}t ~-:-: \       :>:: . '\X -~~·:,".•:, ,..::::. •.. { __ ,,·:.
                                                                                                                                                                                                                                                                              1~k~
                                                                                                                                                                                                                                                                              Pi·:.:~,.':'''.;:'::: ·n_ :':;:.•· . :;_; -~:> _:-:--:~· \. ~- :·'-"·'·' x_:.~--;..i::




                                                                                                                                                                                                                                  C
:~)~~~~,:~ ~~'('.~~~~''$ y',:.:~$\.~::--:::.:~ -$ ----~~                       $~~i- ::$. ~~~).,~:$:=-~i
~--:.-~»s.       * :Sfl:~_           :},:..❖~~~~ ~:'}$ --.~~..-.:~~:--- -«~~~     .~. . .'}.--:: :-. .~-::- rs
l:-;.~ ~:-.~~- ~~-:..~ ~~-x ~~                        «~~»:* ~~x..:,:-:-:;f :-:-. ~~-.:-..~'-::§
~&."'-..X-"-l~~ ~~ ~':~❖~:{,~~\~~ ~'!> ~~~ n/t}~ ,'$ ~{~~.,.~~$
--:-,~~~~~-:,._%:~ ~~~ ❖-.....~S:--:-:~~~1 :-,.'--;,.., ~~~:~~                 ;·-.-.X;.~ ~ »:.~.:❖~~•
~~~~- ~~ -~~»~~:-.--'R~~~~..1~-~».X.~~W-$ ~~(~i.~-~- ~~'.~~~~-....




l$l~t Qum1~ty ktstitutkmai
Ttml$~l$
                       ~~
                       ~-:,..~~ ❖::-; ....,:~~,~~-
                       ~...-..:~..-❖,,~ .-1-~':-

                    ~
                    .....~:$%~❖::.:-,:~~:~';:t
                    -~'::;.::-~«*Y~ ~.:::-,:~--$
         ~·
         ,-::--s...:.s._'\:,..~:
         .s..~~:':-,,~~"!,-.S~}..~.

   ~
   ~:~•:,...,..;,:.......~ ;........_. ,~
   ~~:,.,,-...~,,."~-.«..:..~--.:~,,~? ;·.•A-;.':
 ~         . il!LH
 ,~:-:-:,:-,.:~:::-:,...~...~;,,.~
                                                                                                                                                                                  ~1l<"l'
                                                                                                                                                                                  $...:..,'?..;.~~"-~~-~.....,:




                            -
 ,t,...:.,-..:,.x,.❖,"":-'~N:-._.:_:-_:                                                                                                                                           ~?;:..~ :;.:,.,-.::
  ¢..                   ··l~\:W:~- -·:·l::;;:f~~f ·--~~¥~}~~~-.- ·1~~t~ -~~*-~~··-·---1~">;~~}
 -:<0:·.- .:,- <:~- .........,.~:-.,· _,.

                                                                                                                                                                                                                   M(lttk                          ®.."$
      ~-~=-X---':~'~-.:::-:.{:.':..-r-:~,:,:-:-·-::                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  :;.\;_~;,:~- :::-.,-..;
                       .:¼::.~~: ..-.; =--~ ,:_:                                                                                                                                                                       ;-..   . ~~;,,.-...;_,-.,... :.. :,•:::
              ®>-~
             :.:.<.~X:~::❖ ~'\..,::»;:_.;
     ,~-:-:~"-..-:&':.:~-;.~..:::::-:--.--:~:~~-:-:
        ~·
                   .S..~~:-~,,:,.~'.\
     ,,...):-,~~,-....,-..::.::.•,-:.·




                          -~~..~~K~ R~tW:$:.~~:..¼f ~.$..~~$~~~t;:1'                                               ::.,~,Q..~ .... ~:,-...--.,'$:-: }.~/> -~ ::-..,❖:-.:.:,.:~ ~;~_.::_,-·.:,:-. '-:~ -:~:::-·~' ,:.:..:-:--:.::::,x;...:::: <:-:-.,::-.~:,:.
   sx·~{:-:{'t'.~~*




                                                                                                                                          ~~                                                                                   ~~\..,,--~:.:                     ::::..~~~
                                                                                                                 :ss:-:::-:~              ~:~i                      ·s~::.~ :;,~~~~ ~~t                           ~:;>~~' .2 ~»..'$·                        ,~~--,....~':--
Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 43 of 46




                        EXHIBITB
       Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 44 of 46




                                                                          August 141\ 2019

James Gerstenlauer-Circuit Executive

U.S. Court of Appeals, Eleventh Circuit

56 Forsyth St. N.W.

Atlanta, Ga. 30303

Re: USDC Defendant Laurel Isicoff-Additional Updated Comments

Please note attached Federal court cited complaints, clerk issued summons and filings against
the referenced opposing Defendant party.

Based on newly discovered information regarding massive banking real-estate public
corruption by Isicioff and her convicted Federal felon co-Defendants, these graft, fraud and
racketeering issues have been again referred to the USDOJ as governed under Federal
criminal and civil RICO statutory mandates.

Despite Isicioff and her convicted felon co-Defendants continued cover-up efforts to obstruct
justice, these whistleblower causes of action remain open and have not been fully
adjudicated. As such any reappoint of Defendant Isicoff is not in the public interest or best
welfare of the United States of America.

Kindly note that under my whistleblower protections I request that my physical address not
be required and/or disclosed. I request any follow up to this correspondence be provided to
the USCA authorized email address listed herein.

Sincerely,


s/John Westley
305-731-5500
F al seClaimsRelators@Outl ook. com
Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 45 of 46




                        EXHIBIT C
                                                                                                 Case 1:21-cv-00752 Document 1-1 Filed 03/22/21 Page 46 of 46




                                                                                                                                                                Mail Referral U11it


                                                                                                                                                                ·.·.·. a.shington, D.C~ 20530



                                                                                                                                                                    March 21~ 2019
                                                                                                                                                                                 #




Barbat"a Sto11e
Attorney
Artl1ur J. Morb11rger
19 West f"lagler Street
Suite 404
 .               .




Mia111i* FL 3313 0-4419       #




Dear F1#iend:

        "l~l1ru1k you for y()Ur letter dated March 19, 2019 to the Attorney General, Deputy
Attorney Ge11eral, or Associate Att.orney General, vv ,cl1 was received by tl1e Departinent
·o.f ~ 11s1ce,
          t'     M·
                  .....
     . ' ' .·r·· · · · .·1
                       .. •R···
                            .   ·f. . ·
                                      . . I
                                          . u.'. .M··.. · ·1· . 2·
                                                                 · 1 2··•0··
                                                                           . 19·· . d . . _. .   · d.       . · · . · .. ·.· . b·
                   .. a1. . e erra ·. nit, on . ·.·.· arc1 · , .....· · an .. ass1gne ..... · n11m er ·..... · .·• ...
                                              .   •   ·.   ·.·,.   .   .   t .·   ·   .·   • :J·
                                                                                               ·•·    1····0···.··.·
                                                                                                     ~·          .            .·· ,,..... 42···
                                                                                                                                  .•       .           . 6'·. ·7··.··7·
                                                                                                                                                2··•. 4·
                                                                                                                                                      .    ,    .   91




     Y011r lette1· will be reviewed a.nd if'° a 1·esponse or a11 11pdate is necessa1♦y it will be
sent to yo11 ,vi thin 60 b11siness d,iys . If~ you ha,1e an)' questions, please contact us at (301)
583- 7350 a.11d refer to yow· ID number 4224677 \\1hen 1·equesting any infor1natio11.
                               d.
concerning yo11r cor1·es ·· . n ence~
                                  ~




                                                                                                                                                                    Sincerely,

                                                                                                                                                                Mail . . efer1·al U11it.
                                                                                                                                                                Dena1"tt11e11t
                                                                                                                                                                   ....         of" J11stice
